Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of February 20, 2015

among

ARMADA HOFFLER, L.P.,

as Borrower,

ARMADA HOFFLER PROPERTIES, INC.,

as Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

L/C Issuer,

and

The Other Lenders Party Hereto

REGIONS BANK,

as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

REGIONS CAPITAL MARKETS

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

Article I. Definitions and Accounting Terms

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     29   

1.03

 

Accounting Terms

     30   

1.04

 

Rounding

     31   

1.05

 

Times of Day; Rates

     31   

1.06

 

Letter of Credit Amounts

     31   

Article II. The Commitments and Credit Extensions

     31   

2.01

 

The Loans

     31   

2.02

 

Borrowings, Conversions and Continuations of Loans.

     31   

2.03

 

Letters of Credit

     33   

2.04

 

Prepayments

     40   

2.05

 

Termination or Reduction of Commitments

     41   

2.06

 

Repayment of Loans

     42   

2.07

 

Interest

     42   

2.08

 

Fees

     43   

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     44   

2.10

 

Evidence of Debt

     44   

2.11

 

Payments Generally; Administrative Agent’s Clawback

     45   

2.12

 

Sharing of Payments by Lenders

     46   

2.13

 

Extension of Maturity Date

     47   

2.14

 

Increase in Commitments

     48   

2.15

 

Cash Collateral

     49   

2.16

 

Defaulting Lenders

     50   

Article III. Taxes, Yield Protection and Illegality

     53   

3.01

 

Taxes

     53   

3.02

 

Illegality

     57   

3.03

 

Inability to Determine Rates

     58   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans.

     58   

3.05

 

Compensation for Losses

     60   

3.06

 

Mitigation Obligations; Replacement of Lenders.

     60   

3.07

 

Survival

     61   

Article IV. Parent Guaranty

     61   

4.01

 

The Guaranty

     61   

4.02

 

Obligations Unconditional

     61   

4.03

 

Reinstatement

     62   

4.04

 

Certain Waivers

     62   

4.05

 

Remedies

     63   

4.06

 

Rights of Contribution

     63   

4.07

 

Guaranty of Payment; Continuing Guaranty

     63   

Article V. Unencumbered Borrowing Base Properties

     63   

5.01

 

Initial Borrowing Base

     63   

5.02

 

Changes in Borrowing Base Calculation

     63   



--------------------------------------------------------------------------------

5.03

Eligibility

  63   

5.04

Addition/Removal of Unencumbered Borrowing Base Properties

  64   

Article VI. Conditions Precedent to Credit Extensions

  65   

6.01

Conditions of Initial Credit Extension

  65   

6.02

Conditions to all Credit Extensions

  67   

Article VII. Representations and Warranties

  67   

7.01

Existence, Qualification and Power; Compliance with Laws

  67   

7.02

Authorization; No Contravention

  68   

7.03

Governmental Authorization; Other Consents

  68   

7.04

Binding Effect

  68   

7.05

Financial Statements; No Material Adverse Effect

  68   

7.06

Litigation

  69   

7.07

No Default

  69   

7.08

Ownership of Property; Liens

  69   

7.09

Environmental Compliance

  69   

7.10

Insurance

  69   

7.11

Taxes

  69   

7.12

ERISA Compliance.

  70   

7.13

Subsidiaries; Equity Interests

  70   

7.14

Margin Regulations; Investment Company Act

  70   

7.15

Disclosure

  71   

7.16

Compliance with Laws

  71   

7.17

Taxpayer Identification Number

  71   

7.18

Unencumbered Borrowing Base Properties

  71   

7.19

Solvency

  71   

7.20

REIT Status

  71   

7.21

OFAC

  71   

7.22

Anti-Corruption Laws

  71   

7.23

Eligible Contract Participant

  71   

Article VIII. Affirmative Covenants

  72   

8.01

Financial Statements

  72   

8.02

Certificates; Other Information

  73   

8.03

Notices

  75   

8.04

Payment of Obligations

  75   

8.05

Preservation of Existence, Etc

  76   

8.06

Maintenance of Properties

  76   

8.07

Maintenance of Insurance

  76   

8.08

Compliance with Laws

  76   

8.09

Books and Records

  76   

8.10

Inspection Rights

  76   

8.11

Use of Proceeds

  77   

8.12

Loan Documents

  77   

8.13

Acceptable Ground Leases

  77   

8.14

Guaranties

  77   

8.15

REIT Status

  77   

8.16

Further Assurances

  77   

8.17

Material Contracts

  78   

8.18

Eligible Contract Participants

  78   

 

ii



--------------------------------------------------------------------------------

Article IX. Negative Covenants

  78   

9.01

Liens

  78   

9.02

Investments

  79   

9.03

Indebtedness

  80   

9.04

Fundamental Changes

  81   

9.05

Dispositions

  81   

9.06

Restricted Payments

  81   

9.07

Change in Nature of Business

  82   

9.08

Transactions with Affiliates

  82   

9.09

Burdensome Agreements

  82   

9.10

Use of Proceeds

  82   

9.11

Acceptable Ground Leases

  83   

9.12

Amendments of Organization Documents

  83   

9.13

Accounting Changes

  83   

9.14

Sanctions

  83   

9.15

Financial Covenants

  83   

9.16

Unencumbered Borrowing Base Property Covenants

  84   

9.17

ERISA Compliance

  84   

9.18

Environmental Matters

  84   

9.19

Anti-Corruption Laws

  84   

Article X. Events of Default and Remedies

  84   

10.01

Events of Default

  84   

10.02

Remedies Upon Event of Default

  86   

10.03

Application of Funds

  87   

Article XI. Administrative Agent

  88   

11.01

Appointment and Authority

  88   

11.02

Rights as a Lender

  88   

11.03

Exculpatory Provisions

  88   

11.04

Reliance by Administrative Agent

  89   

11.05

Delegation of Duties

  89   

11.06

Resignation of Administrative Agent

  89   

11.07

Non-Reliance on Administrative Agent and Other Lenders

  91   

11.08

No Other Duties, Etc

  91   

11.09

Administrative Agent May File Proofs of Claim

  91   

11.10

Guaranty Matters

  92   

Article XII. Miscellaneous

  92   

12.01

Amendments, Etc

  92   

12.02

Notices; Effectiveness; Electronic Communication

  93   

12.03

No Waiver; Cumulative Remedies; Enforcement

  95   

12.04

Expenses; Indemnity; Damage Waiver

  96   

12.05

Payments Set Aside

  98   

12.06

Successors and Assigns

  98   

12.07

Treatment of Certain Information; Confidentiality

  102   

12.08

Right of Setoff

  103   

12.09

Interest Rate Limitation

  103   

12.10

Counterparts; Integration; Effectiveness

  103   

12.11

Survival of Representations and Warranties

  104   

12.12

Severability

  104   

 

iii



--------------------------------------------------------------------------------

12.13

Replacement of Lenders

  104   

12.14

Governing Law; Jurisdiction; Etc.

  105   

12.15

Waiver of Jury Trial

  106   

12.16

No Advisory or Fiduciary Responsibility

  106   

12.17

Electronic Execution of Assignments and Certain Other Documents

  107   

12.18

USA PATRIOT Act

  107   

12.19

Time of the Essence

  107   

12.20

ENTIRE AGREEMENT

  107   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.01

Initial Unencumbered Borrowing Base Properties

7.06

Litigation

7.09

Environmental Matters

7.13

Subsidiaries; Other Equity Investments; Equity Interests in Borrower

9.01

Existing Liens

9.03

Existing Indebtedness

12.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A

Loan Notice

B-1

Revolving Credit Note

B-2

Term Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Unencumbered Borrowing Base Report

F

U.S. Tax Compliance Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 20, 2015,
among ARMADA HOFFLER, L.P., a Virginia limited partnership (“Borrower”), ARMADA
HOFFLER PROPERTIES, INC., a Maryland corporation (“Parent”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

Borrower has requested that the Lenders provide a revolving credit facility and
a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Borrowing Base Property executed by a member of the Consolidated
Group, as lessee, (a) that has a remaining lease term (including extension or
renewal rights) of at least thirty-five (35) years, calculated as of the date
such Property becomes an Unencumbered Borrowing Base Property, (b) that is in
full force and effect, (c) is transferable and assignable either without the
landlord’s prior consent or with such consent, which, however, will not be
unreasonably withheld or conditioned by landlord, (d) pursuant to which (i) no
default or terminating event exists thereunder, and (ii) no event has occurred
which but for the passage of time, or notice, or both would constitute a default
or terminating event thereunder, and (e) that is otherwise acceptable to
Administrative Agent in its sole discretion.

“Adjusted EBITDA” means, EBITDA for the Consolidated Group for the most recently
ended Calculation Period minus the aggregate Annual Capital Expenditure
Adjustment.

“Adjusted Funds from Operations” means, for the Consolidated Group for any
period, the sum of (a) Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, (v) gains or losses
on the sale of discontinued operations, (vi) gains or losses from early
extinguishment of Indebtedness, (vii) acquisitions costs deducted in the
calculation of Net Income, (viii) non-cash compensation expenses, and
(ix) non-cash gains and losses resulting from mark-to-market adjustments
associated with Swap Contracts.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Lenders, as adjusted from time to time in accordance with the terms
of this Credit Agreement. The Aggregate Revolving Credit Commitments as of the
Closing Date shall be $150,000,000.

“Agreement” means this Credit Agreement.

“Annual Capital Expenditure Adjustment” means, for any Property: (a) for office
Properties, an amount equal to the product of (i) $0.25 multiplied by (ii) the
aggregate net rentable area (determined on a square feet basis) of all such
Properties; (b) for retail Properties, an amount equal to the product of
(i) $0.15 multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of all such Properties; and (c) for residential Properties,
$200 per unit.

“Applicable Mortgage Constant” means, as of any date, a debt constant based upon
a thirty (30) year, mortgage-style principal amortization at an interest rate
equal to the greater of (a) the ten (10) year Treasury Bill yield as of such
date plus two and one-half percent (2.50%) per annum, and (b) six percent
(6%) per annum.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, as any such Applicable Percentage for the respective
Facility may be adjusted as provided in Section 2.16. If the Revolving Credit
Commitment of each Lender to make Loans and the obligation of L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 10.02 or if the
Aggregate Revolving Credit Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means:

(a) Subject to clause (b) below, in respect of the Revolving Credit Facility and
the Term Facility, the applicable percentage per annum set forth below
determined by reference to the Total Leverage Ratio as set forth in the
most-recent Compliance Certificate received by Administrative Agent pursuant to
Section 8.02(a):

 

Applicable Rate  

Pricing
Level

  Total Leverage
Ratio   Letters
of Credit     Revolving
Credit
Facility
Eurodollar
Rate     Revolving
Credit
Facility
Base Rate     Term
Facility
Eurodollar
Rate     Term
Facility
Base Rate   1   < 45%     1.400 %      1.400 %      0.400 %      1.350 %     
0.350 %  2   ³ 45%but < 50%     1.550 %      1.550 %      0.550 %      1.500 % 
    0.500 %  3   ³ 50%but < 55%     1.750 %      1.750 %      0.750 %      1.700
%      0.700 %  4   ³ 55%     2.000 %      2.000 %      1.000 %      1.950 %   
  0.950 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 4 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Closing Date until adjusted as
set forth above shall be set at Pricing Level 2.

Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Rate under this clause (a) for any period shall
be subject to the provisions of Section 2.09(b).

(b) If Parent or Borrower attains an Investment Grade Rating from both Moody’s
and S&P, then Borrower may, upon written notice to Administrative Agent, make an
irrevocable one time written election to exclusively use the below table based
on the Debt Rating of Parent or Borrower (setting forth the date for such
election to be effective), and thereafter the Applicable Rate shall be
determined based on the applicable rate per annum set forth in the below table
notwithstanding any failure of Parent or Borrower to maintain an Investment
Grade Rating from either Moody’s or S&P or any failure of Parent or Borrower to
maintain a Debt Rating:

 

Applicable Rate  

Debt Rating

  Facility
Fee Rate     Letters
of Credit     Revolving
Credit
Facility
Eurodollar
Rate     Revolving
Credit
Facility
Base Rate     Term
Facility
Eurodollar
Rate     Term
Facility
Base Rate   ³ A-/A3     0.125 %      0.875 %      0.875 %      0.000 %     
0.950 %      0.000 %  BBB+/Baa1     0.150 %      0.920 %      0.920 %      0.000
%      1.025 %      0.025 %  BBB/Baa2     0.200 %      1.050 %      1.050 %     
0.050 %      1.200 %      0.200 %  BBB-/Baa3     0.250 %      1.250 %      1.250
%      0.250 %      1.450 %      0.450 %  <BBB-/Baa3
or Unrated     0.300 %      1.550 %      1.550 %      0.550 %      1.800 %     
0.800 % 

 

3



--------------------------------------------------------------------------------

If at any time Parent and/or Borrower has two (2) Debt Ratings, and such Debt
Ratings are split, then: (i) if the difference between such Debt Ratings is one
ratings category (e.g., Baa2 by Moody’s and BBB- by S&P), the Ratings-Based
Applicable Rate shall be the rate per annum that would be applicable if the
higher of the Debt Ratings were used; and (ii) if the difference between such
Debt Ratings is two (2) ratings categories (e.g., Baa1 by Moody’s and BBB- by
S&P) or more, the Ratings-Based Applicable Rate shall be the rate per annum that
would be applicable if the rating that is one higher than the lower of the
applicable Debt Ratings were used. If Borrower has elected to use the above
table set forth in this clause (b) and (A) Parent and/or Borrower only has one
Debt Rating, then the Ratings-Based Applicable Rate shall be the rate per annum
that would be applicable if the rating that is one lower than such Debt Rating
were used, and (B) Parent and/or Borrower no longer has a Debt Rating from
either Moody’s or S&P, then the Ratings-Based Applicable Rate shall be deemed to
be < BBB-/Baa3 or Unrated. Each change in the Applicable Rate resulting from a
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by Borrower to Administrative
Agent of notice thereof pursuant to Section 8.02(f) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated or one of
its Affiliates, in its capacity as left lead arranger and joint book runner, and
Regions Capital Markets, in its capacity as right lead arranger and joint
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Group, including the
notes thereto.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date with respect to the Revolving Credit Facility, (ii) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of L/C Issuer to make L/C Credit
Extensions pursuant to Section 10.02 and (b) in respect of the Term Facility,
the Closing Date.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%) per annum,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1%) per annum. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date.

“Capitalization Rate” means, (a) with respect to multi-family Properties, seven
percent (7%); and (b) with respect to retail and office Properties, eight
percent (8%).

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of Administrative Agent,
L/C Issuer or the Lenders, as collateral for L/C Obligations or obligations of
the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if Administrative Agent and L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to Administrative Agent and L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

5



--------------------------------------------------------------------------------

“Casualty” means, with respect to any Unencumbered Borrowing Base Property, such
Unencumbered Borrowing Base Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the passage of thirty (30) days from the date upon which any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Parent, or control over the equity securities of Parent entitled to vote for
members of the board of directors or equivalent governing body of Parent on a
fully-diluted

 

6



--------------------------------------------------------------------------------

basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing thirty-five
percent (35%) or more of the combined voting power of such securities; or

(d) Parent shall cease to be the sole general partner of Borrower; or

(e) the general partner of Borrower shall no longer Control Borrower; or

(f) Parent shall cease to own, directly or indirectly, at least forty percent
(40%) of the Equity Interests of Borrower; or

(g) Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) or such lesser percent as may be permitted hereunder of the Equity
Interests of any Subsidiary Guarantor free and clear of any Liens unless
Borrower removes the Unencumbered Borrowing Base Property owned by such
Subsidiary Guarantor from the Unencumbered Borrowing Base in accordance with
Section 5.04.

“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied or waived in accordance with Section 12.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means the Loan Parties and their Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

7



--------------------------------------------------------------------------------

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt Rating” means the long term unsecured senior, non-credit enhanced debt
rating of Parent or Borrower by S&P or Moody’s.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
the highest Applicable Rate) otherwise applicable to such Loan plus two percent
(2%) per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the highest Applicable Rate plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, L/C Issuer, or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified Borrower, Administrative Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such

 

8



--------------------------------------------------------------------------------

Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower, L/C
Issuer and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Property” means a Property that is (a) raw land or (b) currently
under development or construction or scheduled for development or construction
within one hundred eighty (180) days on which the improvements related to the
development have not been completed.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for the Consolidated Group, on a consolidated basis (without
duplication), for any period, an amount equal to (a) Net Income of the
Consolidated Group for such period, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness, and (iii) any income or gain or any loss resulting from a swap or
other derivative contract (including by virtue of a termination thereof), plus
(b) an amount which, in the determination of Net Income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense per GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) amounts deducted as a result of the
application of FAS 141, (v) non-cash expenses related to employee and trustee
stock and stock option plans, and (vi) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) without
duplication of amounts included in clauses (a) and (b) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a) and (b) above of
each Unconsolidated Affiliate of the Consolidated Group multiplied by the
respective Unconsolidated Affiliate Interest of each member of the Consolidated
Group in such Unconsolidated Affiliate.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Law against any member of the Consolidated Group or against or
with respect to any Property or any condition, use, or activity on any Property
(including any such action against Administrative Agent or any Lender), and any
claim at any time threatened or made by any Person against any member of the
Consolidated Group or against or with respect to any Property or any condition,
use, or activity on any Property (including any such claim against
Administrative Agent or any Lender), relating to damage, contribution, cost
recovery, compensation, loss, or injury resulting from or in any way arising in
connection with any Hazardous Material or any Environmental Law.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“Environmental Liability” means, with respect to any member of the Consolidated
Group, any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of such member of the Consolidated Group directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or acquisition from such
Person of such shares (or such other interests), and all of the other ownership
or profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with any Loan Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

 

10



--------------------------------------------------------------------------------

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by Administrative Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice, (ii) to the extent such market
practice is not administratively feasible for Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
Administrative Agent, and (iii) if the Eurodollar Rate shall be less than zero
(0), such rate shall be deemed to be zero (0) for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Subsidiary” means any Subsidiary (whether direct or indirect) of
Borrower, other than any Subsidiary which owns an Unencumbered Borrowing Base
Property or any Subsidiary which owns any of the Equity Interests of any such
Subsidiary, which (a) is (i) formed for or converted to the specific purpose of
holding title to Properties which are collateral for Indebtedness owing or to be
owed by such Subsidiary, provided that such Indebtedness must be incurred or
assumed within ninety (90) days, such ninety (90) day period to be extended for
an additional sixty (60) days if Borrower provides an executed term sheet or
commitment letter for the financing of such Property to Administrative Agent
(or, in either instance, for such longer period as Administrative Agent may
agree in writing) of such formation or conversion or such Subsidiary shall cease
to qualify as an Excluded Subsidiary, and (ii) expressly prohibited in writing
from Guaranteeing Indebtedness of any other Person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third-party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided that a Subsidiary meeting the
requirements set forth in this clause (a) shall only remain an “Excluded
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (a) are satisfied, (2) such Subsidiary does not Guarantee any other
Indebtedness and (3) the Indebtedness with respect to which the restrictions
noted in clause (a)(ii) are imposed remains outstanding; (b) is formed for or
converted to the specific purpose of holding title to a Property which is a
Development Property for a period of time not to exceed one hundred eighty
(180) days (or for such longer period as Administrative Agent may agree in
writing) after the date of such formation or conversion or such earlier date
that such Subsidiary shall cease to qualify as an Excluded Subsidiary;

 

11



--------------------------------------------------------------------------------

(c)(i) becomes a Subsidiary following the Closing Date, (ii) is not a
Wholly-Owned Subsidiary of Borrower, and (iii) with respect to which Borrower
does not have sufficient voting power to cause such Subsidiary to become a
Guarantor; or (d) is not a Subsidiary organized under the laws of a jurisdiction
of the United States.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 12.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Facilities” means (a) that certain Credit Agreement dated as of
May 13, 2013, by and among Borrower, Parent, Bank of America, as Administrative
Agent, the L/C Issuer defined therein, and the Lenders defined therein, (b) that
certain Construction Loan Agreement dated as of July 3, 2003, by and between
Bank of America and Town Center Associates 12, L.L.C., (c) that certain
Construction Loan Agreement dated as of June 9, 2006, by and between Bank of
America’s predecessor’s in interest and Town Center Associates 7, L.L.C.,
(d) that certain Construction Loan Agreement dated as of June 10, 2011, by and
between Bank of America and HT Tyre Neck, LLC, (e) that certain First Modified
and Restated Term Loan Agreement dated as of November 29, 2011, by and between
Bank of America and Hoffler and Associates EAT, LLC, (f) that certain Term Loan
Agreement dated as of November 29, 2011, by and between Bank of America and
Broad Creek Ph. I, L.L.C., (g) that certain Term Loan Agreement dated as of
December 7, 2012, by and between Bank of America and Broad Creek Ph. II, L.L.C.,
and (h) that certain Term Loan Agreement dated as of December 7, 2012, by and
between Bank of America and Broad Creek Ph. III, L.L.C.

“Existing Letters of Credit” means those certain letters of credit which are
described on Schedule 1.01.

“Extended Revolving Maturity Date” means February 20, 2020.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

12



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

“Fee Letter” means any fee letter among Borrower, Administrative Agent and any
Arranger.

“Fixed Charges” means, for the Consolidated Group, on a consolidated basis for
any period, the sum (without duplication) of (a) Interest Expense, plus
(b) scheduled principal payments on account of Indebtedness of the Consolidated
Group (including, for purposes hereof, scheduled reductions in commitments, but
excluding any regularly scheduled principal payments on any Indebtedness which
pays such Indebtedness in full, but only to the extent that the amount of such
final payment is greater than the scheduled principal payment immediately
preceding such final payment), plus (c) Restricted Payments paid in cash with
respect to preferred Equity Interests of any member of the Consolidated Group,
plus (d) the amounts described in clauses (a), (b), and (c) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate, all for the most recently ended Calculation
Period.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 4.01.

“Guaranties” means the Subsidiary Guaranty and the Guaranty given by Parent
pursuant to Article IV of this Agreement, and “Guaranty” means any one of the
Guaranties.

“Guarantors” means Parent and the Subsidiary Guarantors and “Guarantor” means
any one of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations; for the
avoidance of doubt, performance bonds issued for the account of such Person in
the ordinary course of business shall be excluded from “Indebtedness;”

(c) net obligations of such Person under any Swap Contract;

 

14



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Information” has the meaning specified in Section 12.07.

“Initial Unencumbered Borrowing Base Properties” means the Properties listed on
Schedule 5.01, and “Initial Unencumbered Borrowing Base Property” means any one
of the Initial Unencumbered Borrowing Base Properties.

“Initial Revolving Maturity Date” means February 20, 2019.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Expense” means, for the Consolidated Group, on a consolidated basis
for the most recently ended Calculation Period, without duplication, total
interest expense determined in accordance with GAAP (including for the avoidance
of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates).

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means the first Business Day of each month and the
Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
or, subject to availability, six (6) months thereafter, as selected by Borrower
in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Debt Rating for Parent or Borrower of BBB- or
better from S&P and Baa3 or better from Moody’s.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998f” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

16



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date, the aggregate amount available to be
drawn under all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lease” means each existing or future lease, sublease (to the extent of any Loan
Party’s rights thereunder), or other agreement (other than an Acceptable Ground
Lease) under the terms of which any Person has or acquires any right to occupy
or use any Property, or any part thereof, or interest therein, and each existing
or future guaranty of payment or performance thereunder.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

17



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Subsidiary Guaranty, and the
Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as may be approved by Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by Administrative Agent), appropriately completed and
signed by a Responsible Officer of Borrower.

“Loan Parties” means, collectively, Borrower and each Guarantor, and “Loan
Party” means any one of the Loan Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole, or Borrower and its Subsidiaries, taken as a
whole; (b) a material adverse effect on the rights and remedies of
Administrative Agent or any Lender under any Loan Documents, or of the ability
of Borrower and the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Contract” means, with respect to any Person, (a) each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of, (i) with respect to an Unencumbered Borrowing Base Property,
$100,000 or more in any year or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person, or (ii) with respect to any other Property, $1,000,000 or more in
any year or otherwise material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person, and
(b) each management agreement to which such Person is a party pertaining to any
Property owned by such Person.

“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either clause (a) or (b), such event or circumstance could reasonably be
expected to result in a Material Adverse Effect or in a Material Property Event.

 

18



--------------------------------------------------------------------------------

“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that could reasonably be expected to result in a (a) material adverse effect
with respect to the financial condition or the operations of such Property, or
(b) material adverse effect on the ownership of such Property.

“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Property, would prevent such
Property from being used in the manner in which it is currently being used, or
could reasonably be expected to result in a violation of any Law which could
result in a Material Property Event).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, (i) if
the Initial Revolving Maturity Date is not extended to the Extended Revolving
Maturity Date pursuant to Section 2.13, then the Initial Revolving Maturity
Date, and (ii) if the Initial Revolving Maturity Date is extended to the
Extended Revolving Maturity Date pursuant to Section 2.13, then the Extended
Revolving Maturity Date; and (b) with respect to the Term Facility, February 20,
2020; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Availability” means, as of any date, an amount equal to the lesser of
(a) the Aggregate Revolving Credit Commitments and (b) the Unencumbered
Borrowing Base minus the Outstanding Amount of all Term Loans.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred and five percent (105%) of the Fronting Exposure of
L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Sections 2.15(a)(i),
2.15(a) (ii) or 2.15(a)(iii), an amount equal to one hundred and five percent
(105%) of the Outstanding Amount of all LC Obligations, and (c) otherwise, an
amount determined by Administrative Agent and L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgageability Amount” means the maximum amount of principal of Loans that
would result in the ratio of (a) Unencumbered Borrowing Base NOI to (b) the
product of (i) such maximum amount of principal of Loans times (ii) the
Applicable Mortgage Constant equal to 1.50 to 1.0.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

19



--------------------------------------------------------------------------------

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.

“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such Subsidiary
during such period, except that Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary of Parent, except that Parent’s equity in the net income of any such
Person for such period shall be included in Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to Parent
or a Subsidiary thereof as a dividend or other distribution (and in the case of
a dividend or other distribution to a Subsidiary of Parent, such Subsidiary is
not precluded from further distributing such amount to Parent as described in
clause (b) of this proviso).

“Net Operating Income” means, for any Property and for any period, an amount
equal to (a) the aggregate gross revenues from the operations of such Property
during such period (excluding all revenues from tenants that are not in
occupancy or paying rent, provided that revenues from tenants that are not in
occupancy, but are paying rent on leases with more than twelve (12) months
remaining may be included in the sole discretion of Administrative Agent), minus
(b) the sum of (i) all expenses and other proper charges incurred in connection
with the operation of such Property during such period (including accruals for
real estate taxes and insurance, but excluding debt service charges, income
taxes, depreciation, amortization and other non-cash expenses), which expenses
and accruals shall be calculated in accordance with GAAP, and (ii) an amount
equal to the greater of (x) three percent (3%) of rents and (y) actual
management fees paid in cash.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions. For purposes hereof, “Non-Recourse Debt” shall
include Indebtedness of a Subsidiary of Parent or Borrower (other than a
Subsidiary Guarantor) in which the holder of such Indebtedness may look to such
Subsidiary personally for repayment (but not to any constituent owner of such
Person other than for Customary Recourse Exceptions) and such Subsidiary is a
special purpose entity owning only Properties that secure such Indebtedness.

“Non-Recourse Subsidiaries” means one (1) or more Subsidiaries of Borrower
(other than any Subsidiary Guarantor) that have Non-Recourse Debt under which a
default exists, but such default does not result in an Event of Default under
Section 10.01(e), and “Non-Recourse Subsidiary” means any one of the
Non-Recourse Subsidiaries.

 

20



--------------------------------------------------------------------------------

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to
“Obligations” in the Guaranties, and any other Guarantees, security agreement,
or pledge agreements delivered to Administrative Agent to Guarantee, or create
or evidence Liens securing, the Obligations shall, in addition to the foregoing,
include all present and future indebtedness, liabilities, and obligations now or
hereafter owed to Administrative Agent, any Lender, any Affiliate of
Administrative Agent or any Lender arising from, by virtue of, or pursuant to
any Swap Contract that relates solely to the Obligations, or any Person who was
a Lender or an Affiliate of a Lender at the time such Swap Contract was entered
into.

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased by tenants pursuant to bona fide tenant Leases, which
tenants are in occupancy and current on all rent or other payments due under
such Leases and paying cash rent.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans

 

21



--------------------------------------------------------------------------------

occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 12.06(d).

“Participant Register” has the meaning specified in Section 12.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” means Liens permitted by Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation, 29
C.F.R. Section 2550.401c-1, pursuant to the principles set forth in John Hancock
Mutual Life Insurance Company v. Harris Trust & Savings Bank, 114 S.Ct. 517
(1993), or otherwise.

“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.

“Platform” has the meaning specified in Section 8.02.

“Properties” means real estate properties owned by any member of the
Consolidated Group, and “Property” means any one of the Properties.

“Public Lender” has the meaning specified in Section 8.02.

 

22



--------------------------------------------------------------------------------

“Recipient” means Administrative Agent, any Lender, L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

“Register” has the meaning specified in Section 12.06(c).

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least fifty-one percent (51%) of the Total Credit Exposures of
all Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition). The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided that,
the amount of any Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is L/C Issuer in making such determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding at least fifty-one percent (51%) of the sum of the
(a) Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Credit Lender for purposes of
this definition) and (b) aggregate unused Revolving Credit Facility. The unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided that, the amount of any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is L/C Issuer in making such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding at least fifty-one percent (51%) of the Term Facility on such date. The
portion of the Term Facility held by any Defaulting Lender shall be disregarded
in determining Required Term Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 6.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Administrative Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

23



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to Borrower pursuant to
Section 2.01(b), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Exposure” means the sum of (a) the unused portion of the
Revolving Credit Facility at such time and (b) the Total Revolving Credit
Outstandings at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans and/or has an obligation to
purchase participations in L/C Obligations at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender, substantially in the form of Exhibit B-2.

“Revolving Unused Fee” has the meaning specified in Section 2.08(a).

“Revolving Unused Rate” means, with respect to the Revolving Unused Fee to be
paid on any date (a) on which there exist any Revolving Credit Commitments and
(b) that the Applicable Rate is determined pursuant to clause (a) of the
definition of Applicable Rate, (x) a percentage per annum equal to twenty-five
basis points (0.25%) if on such date the Total Revolving Credit Outstandings are
less than fifty percent (50%) of the Revolving Credit Facility and (y) a
percentage per annum equal to fifteen basis points (0.15%) if on such date the
Total Revolving Credit Outstandings are greater than or equal to fifty percent
(50.0%) of the Revolving Credit Facility.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

24



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, for any Person as of any date, Indebtedness of
such Person that is secured by a Lien.

“Secured Recourse Debt” means, for any Person as of any date, Recourse Debt of
such Person that is secured by a Lien.

“Solvent” mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), but excluding all Subsidiaries of Borrower
that have been released from the Subsidiary Guaranty, and “Subsidiary Guarantor”
means any one of the Subsidiary Guarantors.

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all

 

25



--------------------------------------------------------------------------------

transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all depreciation determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrower pursuant to Section 2.01(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate Term
Commitments of all Term Lenders as of the Closing Date shall be $50,000,000.

“Term Facility” means (a) at any time prior to the last day of the Availability
Period in respect of such Facility, the aggregate amount of the Term Commitments
at such time and (b) at any time thereafter, the Outstanding Amount of the Term
Loans of all Term Lenders outstanding at such time.

“Term Lender” means (a) at any time prior to the last day of the Availability
Period in respect of the Term Facility, any Lender that has a Term Commitment at
such time and (b) at any time thereafter, any Lender that holds Term Loans at
such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

26



--------------------------------------------------------------------------------

“Term Note” means a promissory note made by Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit B-2.

“Threshold Amount” means $10,000,000.

“Total Asset Value” means, at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (i)(A) Net
Operating Income from all Properties owned or leased (as ground lessee) by the
Consolidated Group for the then most recently ended Calculation Period, minus
Net Operating Income attributable to all Properties that were sold or otherwise
disposed of during the then most recently ended Calculation Period minus (B) the
Annual Capital Expenditure Adjustment with respect to such Properties, divided
by (ii) the Capitalization Rate; plus (b) an amount equal to (i)(A) Net
Operating Income for the then most recently ended fiscal quarter from all
Properties owned or leased (as ground lessee) by the Consolidated Group for more
than one (1) full but less than four (4) full fiscal quarters multiplied by four
(4) minus Net Operating Income attributable to all such Properties that were
sold or otherwise disposed of during the then most recently ended Calculation
Period minus (B) the Annual Capital Expenditure Adjustment with respect to such
Properties, divided by (ii) the Capitalization Rate; plus (c) the aggregate
acquisition costs of all Properties acquired by the Consolidated Group during
the then most recently ended fiscal quarter; plus (d) the aggregate book value
of all unimproved land holdings, mortgage or mezzanine loans, notes receivable
and/or construction in progress owned by the Consolidated Group; plus
(e) without duplication of the amounts included in clauses (a), (b), (c), and
(d) above with respect to Unconsolidated Affiliates, the amounts described in
clauses (a), (b), (c), and (d) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate; plus (f) all Unrestricted Cash.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus
(b) without duplication of the amount included in clause (a) above with respect
to Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate. For purposes of this definition, Indebtedness
shall not include surety bonds issued in the ordinary course of Borrower’s
business so long as no demand for payment thereunder has been made on any member
of the Consolidated Group.

“Total Leverage Ratio” means, as of any date, the ratio of (a) Total
Indebtedness as of such date to (b) Total Asset Value.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Total Recourse Debt” means, as of any date, the sum of (a) all Recourse Debt of
the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Recourse Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

 

27



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means an affiliate of Parent whose financial
statements are not required to be consolidated with the financial statements of
Parent in accordance with GAAP.

“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate, the aggregate ownership percentage of such member of the Consolidated
Group in such Unconsolidated Affiliate, which shall be calculated as the greater
of (a) such member of the Consolidated Group’s direct or indirect nominal
capital ownership interest in such Unconsolidated Affiliate as set forth in such
Unconsolidated Affiliate’s Organization Documents, and (b) such member of the
Consolidated Group’s direct or indirect economic ownership interest in such
Unconsolidated Affiliate reflecting such member of the Consolidated Group’s
current allocable share of income and expenses of such Unconsolidated Affiliate.

“Unencumbered Asset Value” means, with respect to the Unencumbered Borrowing
Base Properties, as of any date, the sum of the following: (a) an amount equal
to (i)(A) Net Operating Income for the most recently ended Calculation Period
from all Unencumbered Borrowing Base Properties owned or leased (as ground
lessee) as of such date by the Consolidated Group for at least four (4) fiscal
quarters, minus (B) the Annual Capital Expenditure Adjustment with respect to
such Unencumbered Borrowing Base Properties, divided by (ii) the Capitalization
Rate; plus (b) an amount equal to (i)(A) Net Operating Income for the then most
recently ended fiscal quarter from all Unencumbered Borrowing Base Properties
owned or leased (as ground lessee) as of such date by the Consolidated Group for
more than one (1) full but less than four (4) full fiscal quarters multiplied by
four (4) minus (B) the Annual Capital Expenditure Adjustment with respect to
such Properties, divided by (ii) the Capitalization Rate; plus (c) the aggregate
acquisition costs of all Unencumbered Borrowing Base Properties as of such date
acquired by the Consolidated Group during the then most recently ended fiscal
quarter.

“Unencumbered Borrowing Base” means, as of any date, an amount equal to (a) the
lesser of (i) the product of (x) sixty percent (60%) times (y) the aggregate
Unencumbered Asset Value of the Unencumbered Borrowing Base Properties, and
(ii) the Mortgageability Amount, minus (b) all other Unsecured Indebtedness of
the Consolidated Group; provided that the amount of the Unencumbered Borrowing
Base attributable to any individual Unencumbered Borrowing Base Property or any
tenant as calculated in clause (a) above shall not exceed thirty percent
(30%) of the total Unencumbered Borrowing Base.

“Unencumbered Borrowing Base NOI” means, for the Unencumbered Borrowing Base
Properties, (a) in the case of any Unencumbered Borrowing Base Property that is
owned or leased (as ground lessee) for at least four (4) fiscal quarters, the
Net Operating Income from such Unencumbered Borrowing Base Property for the then
most recently ended Calculation Period minus the Annual Capital Expenditure
Adjustment with respect to such Unencumbered Borrowing Base Property, plus
(b) in the case of any Unencumbered Borrowing Base Property that is owned or
leased (as ground lessee) for less than four (4) fiscal quarters, the Net
Operating Income from such Unencumbered Borrowing Base Property for the then
most recently ended fiscal quarter multiplied by four (4) minus the Annual
Capital Expenditure Adjustment with respect to such Unencumbered Borrowing Base
Property. For the avoidance of doubt, (i) the Net Operating Income of an
Unencumbered Borrowing Base Property that is owned or leased (as ground
lessee) for less than one (1) fiscal quarter will be included in calculating

 

28



--------------------------------------------------------------------------------

Unencumbered Borrowing Base NOI as if such Unencumbered Borrowing Base Property
was owned or leased (as ground lessee) for the then most recently ended fiscal
quarter, (ii) the Net Operating Income of an Unencumbered Borrowing Base
Property that is sold within the fiscal quarter will be excluded in calculating
Unencumbered Borrowing Base NOI, and (iii) income from tenants in bankruptcy
will be excluded in calculating Unencumbered Borrowing Base NOI.

“Unencumbered Borrowing Base Properties” means each Property listed in the most
recent Borrowing Base Report delivered by Borrower hereunder that meets the
criteria set forth in Section 5.03; provided that, if any Property does not meet
all of the criteria set forth in Section 5.03, then, upon the request of
Borrower, such Property may be included as an “Unencumbered Borrowing Base
Property” with the written consent of the Required Lenders. “Unencumbered
Borrowing Base Property” means any one of the Unencumbered Borrowing Base
Properties.

“Unencumbered Borrowing Base Report” means a report in substantially the form of
Exhibit E (or such other form approved by Administrative Agent) certified by a
Responsible Officer of Borrower.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Consolidated Group that are not subject to a Lien, control
agreement (excluding statutory liens in favor of any depositary bank where such
cash is maintained) or Negative Pledge (other than under the Loan Documents).

“Unsecured Indebtedness” means, for any Person as of any date, Indebtedness of
such Person that is not Secured Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by, or one hundred percent (100%) of such Property is
leased pursuant to an Acceptable Ground Lease directly or indirectly by, such
Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

 

29



--------------------------------------------------------------------------------

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Group shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

30



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Article II.

The Commitments and Credit Extensions

2.01 The Loans.

(a) The Term Loan. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a Term Borrowing to Borrower on the Closing
Date in an amount not to exceed such Term Lender’s Applicable Percentage of the
Term Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to Borrower from time to time, on any
Business Day during the Availability Period in respect to the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility; (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment; and (iii) the Total Revolving Credit
Outstandings shall not exceed the Maximum Availability. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this
Section 2.01(b), prepay under Section 2.04, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by (x) telephone
or (y) a Loan Notice; provided that

 

31



--------------------------------------------------------------------------------

any telephonic notice must be confirmed immediately by delivery to
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice shall specify
(i) whether Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by Borrower, Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to Administrative
Agent in immediately available funds at Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 6.02 (and, if
such Borrowing is the initial Credit Extension, Section 6.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Revolving Credit
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of Required
Lenders.

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

32



--------------------------------------------------------------------------------

(e) After giving effect to (i) all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type and (ii) all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect with respect to the Term Facility and the Revolving Credit
Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of the Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the date that is thirty (30) days prior to the
Maturity Date then in effect for the Revolving Credit Facility, to issue Letters
of Credit for the account of Borrower or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (x) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit, and
(z) the Total Revolving Credit Outstandings shall not exceed the Maximum
Availability. Each request by Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii) L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance, unless Required Revolving Lenders have
approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing

 

33



--------------------------------------------------------------------------------

the Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $200,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such
Revolving Credit Lender to eliminate L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which L/C
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article XI with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article XI
included L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to L/C Issuer.

 

34



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by L/C Issuer, by
personal delivery or by any other means acceptable to L/C Issuer. Such Letter of
Credit Application must be received by L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as Administrative Agent and L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as L/C
Issuer may require. Additionally, Borrower shall furnish to L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Revolving
Credit Lender, Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article VI shall not
then be satisfied, then, subject to the terms and conditions hereof, L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

 

35



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an
amount equal to the amount of such drawing. If Borrower fails to so reimburse
L/C Issuer by such time, Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof. In such event, Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 6.02 (other than the delivery of a Loan Notice). Any notice
given by L/C Issuer or Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of L/C Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
Borrower in such amount. Administrative Agent shall remit the funds so received
to L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 6.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to
Administrative Agent for the account of L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of L/C Issuer.

 

36



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 6.02 (other than delivery by Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse L/C Issuer for the amount of any payment
made by L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, L/C Issuer shall be entitled to
recover from such Revolving Credit Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
L/C Issuer submitted to any Revolving Credit Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Revolving Credit Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
Administrative Agent receives for the account of L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Revolving Credit
Lender shall pay to Administrative Agent for the account of L/C Issuer its
Applicable Revolving Credit Percentage thereof on demand of Administrative
Agent, plus interest thereon from the

 

37



--------------------------------------------------------------------------------

date of such demand to the date such amount is returned by such Revolving Credit
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Subsidiary
thereof.

 

38



--------------------------------------------------------------------------------

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (viii) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against L/C
Issuer, and L/C Issuer may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by L/C Issuer’s willful
misconduct or gross negligence or L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, L/C Issuer shall not be responsible to Borrower for, and L/C
Issuer’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

39



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 2.16,
with its Applicable Revolving Credit Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each standby Letter of Credit equal to the
Applicable Rate for Letters of Credit times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first (1st) Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date then
in effect for the Revolving Credit Facility, on the Letter of Credit Expiration
Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of Required Revolving Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to L/C Issuer for its own account a fronting fee
with respect to each issued and outstanding Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth (10th) Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date then in effect for the Revolving Credit
Facility, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, Borrower shall pay directly to L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Prepayments.

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Administrative Agent not later
than 11:00 a.m. (A) three

 

40



--------------------------------------------------------------------------------

(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

(b) If for any reason (i) the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, (ii) the Total Revolving
Credit Outstandings at any time exceed the Maximum Availability then in effect,
or (iii) the Total Outstandings at any time exceed the Unencumbered Borrowing
Base then in effect, then Borrower shall immediately prepay the Revolving Credit
Loans, L/C Borrowings, Term Loans, and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to such excess;
provided, however, that Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.04(b) unless after the prepayment in
full of the Revolving Credit Loans and Term Loans, (x) the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility at such time (y) the
Total Revolving Credit Outstandings exceed the Maximum Availability then in
effect, or (z) the Total Outstandings exceed the Unencumbered Borrowing Base
then in effect.

2.05 Termination or Reduction of Commitments.

(a) Optional. Borrower may, upon notice to Administrative Agent, terminate the
Revolving Credit Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Credit Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by Administrative
Agent not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, (1) the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facility or (2) the Total Revolving Credit Outstandings
would exceed the Maximum Availability, or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit.

(b) Mandatory. If, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit exceeds the amount of the Revolving
Credit Facility, such Sublimit shall be automatically reduced by the amount of
such excess.

(c) Application of Commitment Reductions; Payment of Fees. Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit

 

41



--------------------------------------------------------------------------------

Sublimit or the Revolving Credit Commitments under this Section 2.05. Upon any
reduction of the Revolving Credit Facility, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

2.06 Repayment of Loans.

(a) Term Loans. Borrower shall repay to the Term Lenders on the Maturity Date
with respect to the Term Facility the aggregate principal amount of all Term
Loans outstanding on such date.

(b) Revolving Credit Loans. Borrower shall repay to the Revolving Credit Lenders
on the Maturity Date with respect to the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

42



--------------------------------------------------------------------------------

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Unused Fee. Borrower shall, for each day during the term of this Agreement
(i) on which there exist any Revolving Credit Commitments and (ii) that the
Applicable Rate is determined pursuant to clause (a) of the definition of
Applicable Rate, pay to Administrative Agent for the account of each Revolving
Credit Lender holding a Revolving Credit Commitment (in accordance with such
Lender’s Applicable Revolving Credit Percentage thereof), an unused fee (the
“Revolving Unused Fee”) equal to the Revolving Unused Rate times the actual
daily amount by which the Revolving Credit Facility exceeds the Outstanding
Amount of Revolving Credit Loans as of such date, subject to adjustment as
provided in Section 2.16. The Revolving Unused Fee shall accrue at all times
during the term of this Agreement at which there exist any Revolving Credit
Commitments, including at any time during which one or more of the conditions in
Article VI is not met. The Revolving Unused Fee shall be calculated for each
calendar quarter in arrears, based on the applicable daily Revolving Unused Rate
during each day of such calendar quarter or portion thereof and shall be due and
payable on the fifth day of each January, April, July and October (or the next
succeeding Business Day if such day is not a Business Day), commencing on
April 5, 2015 (with such initial payment to include such fees commencing from
the Closing Date), and on the Maturity Date with respect to the Revolving Credit
Facility.

(b) Facility Fee. Borrower shall, for each day during the term of this Agreement
(i) on which there exists any Revolving Credit Exposure and (ii) that the
Applicable Rate is determined pursuant to clause (b) of the definition of
Applicable Rate, pay to Administrative Agent for the account of each Revolving
Credit Lender holding a Revolving Credit Commitment (in accordance with such
Lender’s Applicable Revolving Credit Percentage thereof), a facility fee equal
to the Applicable Rate times the actual daily amount of the Revolving Credit
Facility (or, if the Revolving Credit Facility terminated, on the actual daily
Outstanding Amount of all Revolving Credit Loans and L/C Obligations),
regardless of usage, subject to adjustment as provided in Section 2.16. The
facility fee shall accrue at all times during the Availability Period in respect
of the Revolving Credit Facility (and thereafter so long as any Revolving Credit
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Article VI is not met, and shall be due and
payable quarterly in arrears on the fifth day of each January, April, July and
October (or the next succeeding Business Day if such day is not a Business Day),
and on the last day of the Availability Period in respect of the Revolving
Credit Facility (and, if applicable, thereafter on demand). The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(c) Other Fees.

(i) Borrower shall pay to Arrangers and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

43



--------------------------------------------------------------------------------

(ii) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to Administrative Agent
for the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii) or 2.03(i) or under
Article X. Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) one or more Notes, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

44



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:30 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office; provided that any such payment shall, to the extent
distributed after the Business Day following Administrative Agent’s receipt
thereof, be accompanied by interest on such payment amount (payable by
Administrative Agent) calculated at the Federal Funds Rate commencing as of the
date which is two (2) days following the Business Day following Administrative
Agent’s receipt of such payment through the date on which Administrative Agent
makes such payment to the applicable Lender(s). All payments received by
Administrative Agent after 2:30 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(b) Clawback.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to Administrative Agent such
Lender’s share of such Borrowing, Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Administrative Agent, then
the applicable Lender and Borrower severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Administrative Agent for
the same

 

45



--------------------------------------------------------------------------------

or an overlapping period, Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable Borrowing to Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Appropriate Lenders or L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of the
Appropriate Lenders or L/C Issuer, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article VI are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 12.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 12.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 12.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the

 

46



--------------------------------------------------------------------------------

Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time,, then the Lender receiving such greater proportion shall
(x) notify Administrative Agent of such fact, and (y) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Extension of Maturity Date.

(a) Requests for Extension. Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Revolving Credit Lenders) not earlier than
one hundred twenty (120) days and not later than sixty (60) days prior to the
Initial Revolving Maturity Date, request that the Initial Revolving Maturity
Date be extended to the Extended Revolving Maturity Date.

(b) Conditions Precedent. As a condition precedent to the extension of the
Initial Revolving Maturity Date to the Extended Revolving Maturity Date pursuant
to this Section 2.13:

(i) Borrower shall deliver to Administrative Agent a certificate of each Loan
Party (in sufficient copies for each Revolving Credit Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (B) in the case of Borrower,

 

47



--------------------------------------------------------------------------------

certifying that, as of the date of the notice described in Section 2.13(a), as
of the Initial Revolving Maturity Date and after giving effect to such
extension, (1) the representations and warranties contained in Article VII and
the other Loan Documents are true and correct on and as of the Initial Revolving
Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in Section 7.05(a) and 7.05(b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 8.01(a) and 8.01(b), respectively, and (2) no Default exists;

(ii) on the Initial Revolving Maturity Date, Borrower shall pay to
Administrative Agent, for the pro rata account of each Revolving Credit Lender
in accordance with their respective Applicable Percentages, an extension fee
equal to fifteen hundredths of one percent (0.15%) of the Aggregate Commitments
as of such date, which fee shall, when paid, be fully earned and non-refundable
under any circumstances;

(iii) on the date of the notice described in Section 2.13(a) and the date of
such extension and after giving effect thereto, (A) the representations and
warranties contained in Article VII and the other Loan Documents are true and
correct on and as of the Initial Revolving Maturity Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.13, the representations and warranties contained
in Sections 7.05(a) and 7.05(b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and
(B) no Default exists; and

(c) Conflicting Provisions. This Section 2.13 shall supersede any provisions in
Section 12.01 to the contrary.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Total Credit Exposure of all
Lenders (which increase may take the form of additional Revolving Credit
Commitments under the Revolving Credit Facility, an increase to the Term
Facility, or one or more additional term loan tranches) by an amount (for all
such requests) not exceeding $150,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000, (ii) Borrower may
make a maximum of three such requests, and (iii) after giving effect to each
such request, the Total Credit Exposure of all Lenders shall not exceed
$350,000,000 (less the amount of any termination of the Total Revolving Credit
Commitments pursuant to Section 2.05 or prepayments of Term Loans pursuant to
Section 2.04). At the time of sending such notice, Borrower (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Total Credit
Exposure and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its Total
Credit Exposure.

 

48



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent and L/C Issuer (which approvals
shall not be unreasonably withheld), Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Total Credit Exposure of any Lender
is increased in accordance with this Section 2.14, Administrative Agent and
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. Administrative Agent shall promptly
notify Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (y) in the case of Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VII and the other Loan Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 7.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 8.01, and (B) no Default exists. To the extent that the increase of
the Commitments shall take the form of a new term loan tranche, this Agreement
shall be amended, in form and substance satisfactory to Administrative Agent, to
include such terms as are customary for a term loan commitment. Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Total Credit Exposure of any Lender
under this Section, and each Loan Party shall execute and deliver such documents
or instruments as Administrative Agent may require to evidence such increase in
the Total Credit Exposure of any Lender and to ratify each such Loan Party’s
continuing obligations hereunder and under the other Loan Documents.

(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.12 or 12.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the date that is thirty (30) days prior to the
Maturity Date then in effect for the Revolving Credit Facility, any L/C
Obligation for any reason remains outstanding, (iii) Borrower shall be required
to provide Cash Collateral pursuant to Section 10.02, or (iv) there shall exist
a Defaulting Lender, Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
Administrative Agent or L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

49



--------------------------------------------------------------------------------

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c). If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent or L/C Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 10.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.06(b)(vi))) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to

 

50



--------------------------------------------------------------------------------

Section 12.08), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to L/C Issuer
hereunder; third, to Cash Collateralize L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.15; sixth, to the payment of any amounts owing to the Lenders or L/C
Issuer as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
(x) Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender) or
(y) Section 2.08(b) for any period during which that Lender is a Defaulting
Lender except to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Credit Loans funded by it, and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to this Section 2.16.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

 

51



--------------------------------------------------------------------------------

(C) With respect to any fee payable under Section 2.08(a) and (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, Borrower shall (1) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (3) not be required to pay the remaining amount
of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
(A) the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (B) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in Section 2.16(a)(iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.15.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

52



--------------------------------------------------------------------------------

Article III.

Taxes, Yield Protection and Illegality

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of Administrative Agent) require the
deduction or withholding of any Tax from any such payment by Administrative
Agent or a Loan Party, then Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii) If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

53



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or L/C Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error. Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or L/C Issuer for any reason fails to pay indefeasibly to Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and L/C Issuer shall, and do hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (A) Administrative Agent against any Indemnified Taxes attributable to
such Lender or L/C Issuer (but only to the extent that any Loan Party has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) Administrative Agent
and the Loan Parties, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.06(d) relating to
the maintenance of a Participant Register and (C) Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or L/C Issuer, in each case, that are payable or paid by Administrative
Agent or the Loan Parties in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender and L/C Issuer hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or L/C Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to Administrative Agent under this
Section 3.01(c)(ii).

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver

 

54



--------------------------------------------------------------------------------

to Borrower and Administrative Agent, at the time or times reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a

 

55



--------------------------------------------------------------------------------

“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e)(ii)(D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or L/C Issuer, or have any obligation to pay to any Lender
or L/C Issuer, any refund of

 

56



--------------------------------------------------------------------------------

Taxes withheld or deducted from funds paid for the account of such Lender or L/C
Issuer, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this Section 3.01(f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 3.01(f)
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

57



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, “Impacted Loans”), or (b) Administrative Agent
or Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, Administrative Agent will promptly so notify Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section, Administrative Agent,
in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

58



--------------------------------------------------------------------------------

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time Borrower will pay to such
Lender or L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or L/C Issuer, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan

 

59



--------------------------------------------------------------------------------

equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least thirty
(30) days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice thirty (30) days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable thirty (30) days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 12.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, L/C Issuer, or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
Borrower such Lender or L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or L/C Issuer, as the case may be. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

 

60



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 12.13.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

Article IV.

Parent Guaranty

4.01 The Guaranty. Parent hereby guarantees to Administrative Agent and each of
the holders of the Obligations, as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. Parent hereby further
agrees that if any of the Guaranteed Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateral or otherwise), Parent will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

4.02 Obligations Unconditional. The obligations of Parent under Section 4.01 are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of Parent
hereunder shall be absolute and unconditional under any and all circumstances.
Parent agrees that Parent shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable Laws, the occurrence of any
one or more of the following shall not alter or impair the liability of Parent
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under

 

61



--------------------------------------------------------------------------------

any of the Loan Documents or other documents relating to the Guaranteed
Obligations, or any other agreement or instrument referred to therein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;

(d) any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Parent) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Parent).

With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
guaranty given hereby and of Credit Extensions that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Administrative Agent or any holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to

4.03 Reinstatement. Neither Parent’s obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of Borrower, by reason of Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of Parent under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and Parent agrees that it will indemnify Administrative Agent and each holder of
Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by Administrative Agent) incurred by
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

4.04 Certain Waivers. Parent acknowledges and agrees that (a) the guaranty given
hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against
Borrower hereunder or against any collateral securing the Guaranteed Obligations
or otherwise, (b) it will not assert any right to require the action first be
taken against Borrower or any other Person (including any co guarantor) or
pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against Borrower
hereunder, under the other Loan Documents or the other documents and agreements
relating to the Guaranteed Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither Borrower nor
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of Parent’s obligations hereunder unless as a result thereof, the
Guaranteed Obligations shall have been paid in full and the commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that Parent’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

 

62



--------------------------------------------------------------------------------

4.05 Remedies. Parent agrees that, to the fullest extent permitted by applicable
Laws, as between Guarantors, on the one hand, and Administrative Agent and the
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 10.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 10.02) for purposes of Section 4.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Parent for purposes of Section 4.01.

4.06 Rights of Contribution. Parent hereby agrees that, in connection with
payments made hereunder, Parent shall have a right of contribution from each
other Guarantor in accordance with applicable Laws. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and Parent shall not exercise any such contribution rights until the
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.

4.07 Guaranty of Payment; Continuing Guaranty. The guarantee in this Article IV
is a guaranty of payment and performance, and not merely of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

Article V.

Unencumbered Borrowing Base Properties

5.01 Initial Borrowing Base. As of the Closing Date, the Unencumbered Borrowing
Base shall consist of the Initial Unencumbered Borrowing Base Properties.

5.02 Changes in Borrowing Base Calculation. Each change in the Unencumbered
Borrowing Base shall be effective upon receipt of a new Unencumbered Borrowing
Base Report pursuant to Section 8.02(b).

5.03 Eligibility. In order for a Property to be eligible for inclusion in the
Unencumbered Borrowing Base, such Property shall satisfy the following:

(a) such property is primarily an office, retail, or for-rent multi-family
Property;

(b) such Property is located within the continental United States;

(c) such Property is Wholly-Owned by Borrower or a Subsidiary Guarantor which is
organized in the continental United States;

(d) if such Property is owned by a Subsidiary that is not a Wholly-Owned
Subsidiary of Borrower, then (i) Borrower owns, directly or indirectly, at least
eighty percent (80%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Liens, and (ii) such Subsidiary is Controlled
(including control over operating activities of such Subsidiary and the ability
of such Subsidiary to Dispose of, grant Liens on, or otherwise encumber assets,

 

63



--------------------------------------------------------------------------------

incur, repay and prepay Indebtedness, provide Guarantees and make Restricted
Payments, in each case without any requirement for the consent of any other
Person) exclusively by Borrower and/or one or more Wholly-Owned Subsidiaries of
Borrower; provided that the amount of the Unencumbered Borrowing Base
attributable to Subsidiaries that are not Wholly-Owned Subsidiaries shall not
exceed twenty percent (20%) of the Unencumbered Borrowing Base;

(e) if such Property is owned by a Subsidiary Guarantor, then such Subsidiary
Guarantor may not incur, Guarantee, or otherwise be liable for any Indebtedness
(other than the Obligations);

(f) such Property is not subject to any ground lease (other than an Acceptable
Ground Lease), any Lien (other than Permitted Liens), or any Negative Pledge;

(g) except for restrictions set forth herein, Borrower or the applicable
Subsidiary Guarantor that owns such Property has the unilateral right to
(i) Dispose of such Property, and (ii) create a Lien on such Property as
security for Indebtedness of Borrower or such Subsidiary Guarantor;

(h) such Property is not unimproved land or property under development;

(i) such Property is free of all material structural defects or architectural
deficiencies, Material Title Defects, or other adverse matters which,
individually or collectively, could result in a Material Property Event;

(j) such Property has not suffered a Material Environmental Event;

(k) such Property is not subject to any Casualty or Condemnation that is a
Material Property Event; and

(l) after giving pro forma effect to such Property’s inclusion as an
Unencumbered Borrowing Base Property, the Occupancy Rate for all Unencumbered
Borrowing Base Properties must be at least eighty percent (80%).

5.04 Addition/Removal of Unencumbered Borrowing Base Properties.

(a) Borrower may from time to time add an additional Property as an Unencumbered
Borrowing Base Property in an Unencumbered Borrowing Base Report delivered to
Administrative Agent in accordance with the terms of Section 8.02(b); provided
that no Property shall be included as an Unencumbered Borrowing Base Property in
any Unencumbered Borrowing Base Report delivered to Administrative Agent or in
any calculation of any of the components of the financial covenants set forth in
Section 9.15 that refer to “Unencumbered Borrowing Base Properties” unless such
Property satisfies the eligibility criteria set forth in the definition of
“Unencumbered Borrowing Base Property.”

(b) Notwithstanding anything contained herein to the contrary, to the extent any
Property previously-qualifying as an Unencumbered Borrowing Base Property ceases
to meet the criteria for qualification as such, such property shall be
immediately removed from all financial covenant related calculations contained
herein. Any such Property shall immediately cease to be an “Unencumbered
Borrowing Base Property” hereunder and Borrower shall provide an Unencumbered
Borrowing Base Report to Administrative Agent in accordance with the terms of
Section 8.02(b) removing such Property from the list of Unencumbered Borrowing
Base Properties.

 

64



--------------------------------------------------------------------------------

(c) Borrower may request that an Unencumbered Borrowing Base Property be
released as an Unencumbered Borrowing Base Property by deleting such
Unencumbered Borrowing Base Property in an Unencumbered Borrowing Base Report
delivered to Administrative Agent in accordance with the terms of
Section 8.02(b), if, and to the extent: (i) no Default exists before and after
giving effect thereto (other than Defaults solely with respect to such
Unencumbered Borrowing Base Property that would no longer exist after giving
effect to the release of such Unencumbered Borrowing Base Property from the
Unencumbered Borrowing Base); (ii) all representations and warranties of
Borrower and each other Loan Party contained in Article VII or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such requested release after giving effect thereto, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date; (iii) the
Loan Parties, immediately following such removal, are in pro-forma covenant
compliance, as evidenced by a Compliance Certificate duly completed and
delivered by a Responsible Officer; and (iv) Borrower has made any prepayment
required under Section 2.04(b).

Article VI.

Conditions Precedent to Credit Extensions

6.01 Conditions of Initial Credit Extension. The obligation of L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Subsidiary Guaranty, in each
case sufficient in number for distribution to Administrative Agent, each Lender,
Parent, and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

65



--------------------------------------------------------------------------------

(v) a favorable opinion of Williams Mullen, counsel to the Loan Parties,
addressed to Administrative Agent and each Lender, as to the matters concerning
the Loan Parties and the Loan Documents as Required Lenders may reasonably
request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 6.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(viii) a certificate signed by a Responsible Officer of Parent certifying
(A) pro forma compliance with all financial covenants set forth in Section 9.15;
(B) no action, suit, investigation or proceeding is pending or, the knowledge of
any Loan Party, threatened in any court or before any arbitrator or governmental
authority related to the transactions contemplated by this Agreement or that
could reasonably be expected to have a Material Adverse Effect; and (C) that on
the Closing Date after giving effect to any funding of the Loans on the Closing
Date, (i) the Total Revolving Credit Outstandings do not exceed that Maximum
Availability and (ii) the Total Outstandings do not exceed the Unencumbered
Borrowing Base;

(ix) a duly completed Unencumbered Borrowing Base Report and Compliance
Certificate (prepared on a pro forma basis to take into account the Loans made
on the Closing Date and payoff and termination of the Existing Credit
Facilities) as of the last day of the fiscal quarter of Borrower ended on
December 31, 2014, signed by a Responsible Officer of Borrower and Parent;

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(xi) evidence of termination of the Existing Credit Facilities reasonably
satisfactory to Administrative Agent; and

(xii) such other assurances, certificates, documents, consents or opinions as
Administrative Agent, L/C Issuer or Required Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable

 

66



--------------------------------------------------------------------------------

estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 6.02, the representations and
warranties contained in subsections (a) and (b) of Section 7.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 8.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Administrative Agent and, if applicable, L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.

(d) After giving effect to such proposed Credit Extension, (i) the Total
Revolving Credit Outstandings do not exceed the Maximum Availability and
(ii) the Total Outstandings do not exceed the Unencumbered Borrowing Base.

(e) If such proposed Credit Extension is under the Revolving Credit Facility,
then after giving effect to such proposed Credit Extension, the Total Revolving
Credit Outstandings do not exceed the Revolving Credit Facility.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 6.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

Article VII.

Representations and Warranties

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

7.01 Existence, Qualification and Power; Compliance with Laws. Each member of
the Consolidated Group (a) is duly organized or formed, validly existing and, as
applicable, in good standing

 

67



--------------------------------------------------------------------------------

under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) in the case of the Loan Parties, execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

7.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

7.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

7.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

7.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheet of the
Consolidated Group dated December 31, 2014 and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Consolidated Group as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

68



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

7.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 7.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any member of the
Consolidated Group, of the matters described on Schedule 7.06.

7.07 No Default. No member of the Consolidated Group is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

7.08 Ownership of Property; Liens. Each member of the Consolidated Group has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Properties necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each applicable Loan
Party has good record and marketable fee simple title (or, in the case of
Acceptable Ground Leases, a valid leasehold) to the Unencumbered Borrowing Base
Property owned by such Loan Party, subject only to Liens permitted by
Section 9.01.

7.09 Environmental Compliance. The members of the Consolidated Group have
conducted in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof Parent and Borrower have reasonably
concluded that, except as specifically disclosed in Schedule 7.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.10 Insurance. The properties of the Consolidated Group are insured with
financially sound and reputable insurance companies not Affiliates of any member
of the Consolidated Group, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the members of the
Consolidated Group operate.

7.11 Taxes. The members of the Consolidated Group have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any member of the Consolidated Group that would, if made,
have a Material Adverse Effect. No member of the Consolidated Group is party to
any tax sharing agreement.

 

69



--------------------------------------------------------------------------------

7.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of Parent and Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty (60%) as of the most recent valuation date;
(iv) no Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) The underlying assets of each member of the Consolidated Group do not
constitute Plan Assets.

7.13 Subsidiaries; Equity Interests. Parent has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 7.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the applicable member of the Consolidated
Group in the amounts specified on Part (a) of Schedule 7.13 free and clear of
all Liens. Parent has no direct or indirect equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 7.13.

7.14 Margin Regulations; Investment Company Act.

(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

70



--------------------------------------------------------------------------------

(b) None of Parent, Borrower, any Person Controlling Borrower, or any other
member of the Consolidated Group is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

7.15 Disclosure. Parent and Borrower have disclosed to Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any member of the Consolidated Group is subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any member of the Consolidated Group to Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

7.16 Compliance with Laws. Each member of the Consolidated Group is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

7.17 Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.

7.18 Unencumbered Borrowing Base Properties. Each Property identified by
Borrower as an Unencumbered Borrowing Base Property in the most-recent
Unencumbered Borrowing Base Report delivered to Administrative Agent hereunder
fully qualifies as an Unencumbered Borrowing Base Property as of the date of
such Unencumbered Borrowing Base Report.

7.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

7.20 REIT Status. Parent is qualified as a REIT.

7.21 OFAC. Neither Parent, nor any of its Subsidiaries, nor, to the knowledge of
Parent and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is Parent or any Subsidiary located, organized or resident in
a Designated Jurisdiction.

7.22 Anti-Corruption Laws. Parent and its Subsidiaries have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

7.23 Eligible Contract Participant. Each Loan Party qualifies as an “eligible
contract participant” under the Commodity Exchange Act.

 

71



--------------------------------------------------------------------------------

Article VIII.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

8.01 Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Parent (or, if earlier, fifteen (15) days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2014), a consolidated and consolidating balance sheet of Parent as at the end of
such fiscal year (including consolidating financial information with respect to
Borrower), and the related consolidated and consolidating statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Parent;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of Parent
(or, if earlier, five (5) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ended March 31, 2015), a consolidated and consolidating
balance sheet of Parent as at the end of such fiscal quarter (including
consolidating financial information with respect to Borrower), the related
consolidated and consolidating statements of income or operations for such
fiscal quarter and for the portion of Parent’s fiscal year then ended, and the
related consolidated and consolidating statements of changes in shareholders’
equity, and cash flows for the portion of Parent’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Group in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and such consolidating statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller of Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of Parent;

(c) as soon as available, but in any event at least fifteen (15) days before the
end of each fiscal year of Parent, forecasts prepared by management of Parent,
in form satisfactory to Administrative Agent and Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Consolidated Group on a quarterly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs); and

 

72



--------------------------------------------------------------------------------

(d) as soon as reasonably practicable, but in any event within sixty (60) days
after the end of each fiscal year of Borrower, (i) a statement of all income and
expenses in connection with each Borrowing Base Property, and (ii) a current
leasing status report (including tenants’ names, occupied tenant space, lease
terms, rents, vacant space, delinquencies, lease defaults and proposed rents),
each certified in writing as true and correct by Responsible Officer of
Borrower.

As to any information contained in materials furnished pursuant to
Section 8.02(d), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

8.02 Certificates; Other Information. Each of Parent and Borrower shall deliver
to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b) and upon the addition or removal of any Unencumbered
Borrowing Base Property pursuant to Section 5.04 or other event or circumstance
that results in a Property previously qualifying as an Unencumbered Borrowing
Base Property ceasing to qualify as such, a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of Parent (which delivery may, unless Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b) and upon the addition or removal of any Unencumbered
Borrowing Base Property pursuant to Section 5.04 or other event or circumstance
that results in a Property previously qualifying as an Unencumbered Borrowing
Base Property ceasing to qualify as such, a duly completed Unencumbered
Borrowing Base Report signed by the chief executive officer, chief financial
officer, treasurer or controller of Parent (which delivery may, unless
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after any reasonable request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of any member of the Consolidated Group, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

 

73



--------------------------------------------------------------------------------

(e) promptly upon reasonable request by Administrative Agent at each time a
Property is to be added as an Unencumbered Borrowing Base Property and at any
other time, but no more often than once per quarter when such request is not in
connection with the addition of an Unencumbered Borrowing Base Property,
information concerning the Unencumbered Borrowing Base Properties including rent
rolls, operating statements, capital expenditure budgets, copies of leases,
copies of tenant financial statements, agings of rent payments, copies of
environmental assessments, and copies of property inspection reports;

(f) promptly, notice of any change in any Debt Rating; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Consolidated Group, or compliance with the terms of the
Loan Documents, as Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) and (b) or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Parent or Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to Parent or
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or Arrangers may,
but shall not be obligated to, make available to the Lenders and L/C Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, Arrangers, L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

74



--------------------------------------------------------------------------------

8.03 Notices. Each of Parent and Borrower shall promptly notify Administrative
Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any member of the Consolidated Group and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any member of the Consolidated Group, including pursuant to
any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against an Unencumbered Borrowing Base Property, and
any material development therein;

(e) any actual or threatened Condemnation of any portion of an Unencumbered
Borrowing Base Property, any negotiations with respect to any such taking, or
any Casualty or other loss of or substantial damage to any Unencumbered
Borrowing Base Property;

(f) any notice received by any Loan Party with respect to the cancellation,
alteration or non renewal of any insurance coverage maintained with respect to
any Unencumbered Borrowing Base Property;

(g) any required permit, license, certificate or approval with respect to any
Unencumbered Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Unencumbered Borrowing Base Property,
or any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Law;

(h) of any material change in accounting policies or financial reporting
practices by Parent; and

(i) any labor controversy pending or threatened against any member of the
Consolidated Group or any contractor performing work on an Unencumbered
Borrowing Base Property, and any material development in any labor controversy.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 8.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

8.04 Payment of Obligations. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon a
member of the Consolidated Group or its properties or assets; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, unless,
in all instances, the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such member of the Consolidated Group.

 

75



--------------------------------------------------------------------------------

8.05 Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other member of the Consolidated Group to: (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.04 or 9.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

8.06 Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Loan Party to, keep the Unencumbered Borrowing Base Properties
in good order, repair, operating condition, and appearance, causing all
necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Borrowing Base Properties
to be misused, abused or wasted or to deteriorate (ordinary wear and tear
excepted). Notwithstanding the foregoing, no Loan Party shall, without the prior
written consent of Administrative Agent: (a) remove from an Unencumbered
Borrowing Base Property any fixtures or personal property except such as is
replaced by an article of equal suitability and value or in the event such
fixtures or personal property are obsolete, if applicable, replaced by an
article of suitable replacement, in each case, owned by such Loan Party, free
and clear of any Lien (other than Permitted Liens); or (b) make any structural
alteration to an Unencumbered Borrowing Base Property or any other alteration
thereto which impairs the value thereof.

8.07 Maintenance of Insurance. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to, maintain with financially
sound and reputable insurance companies not Affiliates of any member of the
Consolidated Group, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

8.08 Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, comply in all material respects
with the requirements of all Laws (including Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

8.09 Books and Records. Each of Parent and Borrower shall, and shall cause each
other member of the Consolidated Group to, maintain: (a) proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrower or such member of the Consolidated
Group, as the case may be; and (b) such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.

8.10 Inspection Rights. Each of Parent and Borrower shall, and shall cause each
other Loan Party to, permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect and photograph any
Unencumbered Borrowing Base Property, to examine its corporate, financial and
operating records, and all recorded data of any kind or nature, regardless of
the medium of recording including all software, writings, plans, specifications
and schematics, and make copies thereof

 

76



--------------------------------------------------------------------------------

or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Parent,
Borrower or such other Loan Party, as applicable; provided, however, that when
an Event of Default exists Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

8.11 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
for general corporate and working capital purposes not in contravention of any
Law or of any Loan Document.

8.12 Loan Documents. Each of Parent and Borrower shall, and shall cause each
other Loan Party to comply with all covenants and requirements set forth in the
Loan Documents.

8.13 Acceptable Ground Leases. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to:

(a) pay or cause to be paid all rents, additional rents, and other sums required
to be paid by the applicable member of the Consolidated Group, as tenant under
and pursuant to the provisions of each Acceptable Ground Lease;

(b) diligently perform and observe all of the terms, covenants, and conditions
of each Acceptable Ground Lease as tenant under such Acceptable Ground Lease;
and

(c) promptly notify Administrative Agent of (i) the giving to any member of the
Consolidated Group of any notice of any default by such member of the
Consolidated Group under any Acceptable Ground Lease and deliver to
Administrative Agent a true copy of each such notice, and (ii) any bankruptcy,
reorganization, or insolvency of the landlord under any Acceptable Ground Lease
or of any notice thereof, and deliver to Administrative Agent a true copy of
such notice.

8.14 Guaranties. Each of Parent and Borrower shall notify Administrative Agent
at the time that any Person becomes a Subsidiary of Borrower (other than an
Excluded Subsidiary), and promptly thereafter (and in any event within thirty
(30) days or such longer period as Administrative Agent may agree in writing),
cause such Person to (a) become a Subsidiary Guarantor by executing and
delivering to Administrative Agent the Subsidiary Guaranty (or an addendum
thereto in the form attached to the Subsidiary Guaranty), and (b) deliver to
Administrative Agent documents of the types referred to in
Sections 6.01(a)(iii), 6.01(a)(iv) and 6.01(a)(vi), together with a favorable
opinion of counsel of such Person, all such documentation and opinion to be in
form, content and scope reasonably satisfactory to Administrative Agent.

8.15 REIT Status. Parent shall take all action necessary to maintain Parent’s
status as a REIT.

8.16 Further Assurances. Each of Parent, Borrower and each Loan Party shall,
promptly upon request by Administrative Agent, or any Lender through
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Administrative
Agent, or any Lender through Administrative Agent, may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the Loan
Documents,

 

77



--------------------------------------------------------------------------------

and (ii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto Administrative Agent or any Lender the rights granted or
now or hereafter intended to be granted to Administrative Agent or any Lender
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Subsidiaries is or
is to be a party, and cause each of its Subsidiaries to do so.

8.17 Material Contracts. Each of Parent and Borrower shall, and shall cause each
other member of the Consolidated Group to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by Administrative Agent and, upon the
reasonable request of Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so.

8.18 Eligible Contract Participants. Each of Parent and Borrower shall, and
shall cause each other Loan Party to, qualify as an “eligible contract
participant” under the Commodity Exchange Act.

Article IX.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

9.01 Liens. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

(a) Liens existing on the date hereof and listed on Schedule 9.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 9.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 9.03(b);

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or (i) which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person, or
(ii) for which the applicable member of the Consolidated Group is insured
against such Liens by title insurance, bonds, or other similar arrangements
satisfactory to Administrative Agent;

 

78



--------------------------------------------------------------------------------

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of such Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(g) Liens of any member of the Consolidated Group (other than a Subsidiary
Guarantor) that is engaged in construction projects for the purpose of securing
surety bonds, performance bonds, or similar instruments (other than
Indebtedness);

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.01(h);

(i) Liens on Properties (other than Unencumbered Borrowing Base
Properties) securing Indebtedness permitted under Sections 9.03(e) and (f);
provided that (i) such Liens do not at any time encumber any Property or assets
other than the Property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the Property being acquired on the date of acquisition; and

(j) Liens on Properties (other than Unencumbered Borrowing Base
Properties) securing Indebtedness that has been paid or otherwise satisfied, but
which Liens have not been released of record; provided that Borrower is
exercising commercially reasonable efforts to obtain the release thereof.

9.02 Investments. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Investments, except:

(a) Investments held by a member of the Consolidated Group in the form of cash
equivalents;

(b) advances to officers, directors and employees of a member of the
Consolidated Group in an aggregate amount not to exceed $5,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of Borrower in any Subsidiary and Investments of any Subsidiary
in Borrower or in another Subsidiary;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 9.03;

 

79



--------------------------------------------------------------------------------

(f) Investments in income producing Properties and assets incidental thereto;

(g) Investments in unimproved land holdings in an aggregate amount not exceeding
five percent (5%) of Total Asset Value;

(h) Investments in construction in progress in an aggregate amount not exceeding
twenty-five percent (25%) of Total Asset Value;

(i) Investments in Unconsolidated Affiliates in an aggregate amount not
exceeding ten percent (10%) of Total Asset Value; and

(j) Investments consisting of mortgages, mezzanine loans and notes receivable in
an aggregate amount not exceeding ten percent (10%) of Total Asset Value.

provided that any determination as to whether an Investment shall be permitted
hereunder will be made after giving effect to such Investment; provided,
further, that Investments under Sections 9.02(g) through (j) above shall not
exceed thirty percent (30%) of Total Asset Value.

9.03 Indebtedness. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, create, incur, assume, or suffer
to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 9.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except (x) by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder or (y) to the extent such
increase in Indebtedness is otherwise permitted under this Section 9.03; and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Consolidated Group or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c) Guarantees of Borrower of any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of any member of the Consolidated Group;

(d) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

80



--------------------------------------------------------------------------------

(e) Non-Recourse Debt so long as Parent and Borrower are in compliance with
Section 9.15(e); and

(f) Secured Recourse Debt so long as Parent and Borrower are in compliance with
Sections 9.15(e) and (f).

9.04 Fundamental Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Subsidiary Guarantor is merging with another Subsidiary,
the Subsidiary Guarantor shall be the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be Borrower or a Subsidiary Guarantor.

9.05 Dispositions. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Disposition or enter
into any agreement to make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment (other than Unencumbered Borrowing Base
Properties) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

(d) Dispositions of property by any Subsidiary to Borrower or to a Wholly-Owned
Subsidiary; provided that if the transferor of such property is a Subsidiary
Guarantor, the transferee thereof must either be Borrower or a Subsidiary
Guarantor;

(e) Dispositions of Properties so long as no Default exists or would result
therefrom; provided that if any Disposition is of an Unencumbered Borrowing Base
Property, then Borrower shall have complied with Section 5.09; and

(f) Dispositions permitted by Section 9.04.

9.06 Restricted Payments. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

81



--------------------------------------------------------------------------------

(b) each member of the Consolidated Group may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) each member of the Consolidated Group may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d) Parent may make Restricted Payments, for any twelve (12) month period, not
to exceed an amount equal to the greater of (i) ninety-five percent (95%) of
Adjusted Funds From Operations for such period; and (ii) the aggregate amount of
Restricted Payments required to be made by Parent in order for it to
(A) maintain its REIT status and (B) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default is then-existing or
would result from the making of such Restricted Payment (other than a Default
specified in Sections 10.01(f) or 10.01(g) or a Default that has resulted in
Administrative Agent exercising its remedies under Section 10.02(b), in which
case no Restricted Payments otherwise permitted under this clause (d) may be
made), Parent may make Restricted Payments in the minimum amount required in
order for Parent to maintain its REIT status; and

(e) Borrower may purchase Equity Interests issued by it for a purchase price not
to exceed $10,000,000 in the aggregate for all such purchases during the term of
this Agreement.

9.07 Change in Nature of Business. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, engage in any
material line of business substantially different from those lines of business
conducted by the Consolidated Group on the date hereof or any business
substantially related or incidental thereto.

9.08 Transactions with Affiliates. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, enter into any
transaction of any kind with any Affiliate of a member of the Consolidated
Group, whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to such member of the Consolidated
Group as would be obtainable by such member of the Consolidated Group at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

9.09 Burdensome Agreements. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, enter into or permit to
exist any Contractual Obligation (other than the Loan Documents) that
(a) constitutes a Negative Pledge with respect to any Unencumbered Borrowing
Base Property or the Equity Interests in any member of the Consolidated Group
(other than Borrower) that owns an Unencumbered Borrowing Base Property, or
(b) limits the ability of any member of the Consolidated Group to transfer
ownership of any Unencumbered Borrowing Base Property or the Equity Interests in
any member of the Consolidated Group (other than Borrower) that owns an
Unencumbered Borrowing Base Property.

9.10 Use of Proceeds. Each of Parent and Borrower shall not use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to (a) finance or refinance any (i) commercial paper
issued by any Loan Party or (ii) any other Indebtedness,

 

82



--------------------------------------------------------------------------------

except (A) for Indebtedness that such Loan Party incurred for development
activities or other general corporate or working capital purposes, or (B) to
refinance Indebtedness on Properties that will become Unencumbered Properties,
(b) purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or (c) extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.

9.11 Acceptable Ground Leases. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to:

(a) without the prior written consent of Administrative Agent, surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or modify, change, supplement, alter, or amend any
Acceptable Ground Lease, either orally or in writing; or

(b) without the prior written consent of Administrative Agent, sublet (other
than space leases in the ordinary course of business) any portion of any
Unencumbered Borrowing Base Property held pursuant to an Acceptable Ground
Lease.

9.12 Amendments of Organization Documents. Each of Parent and Borrower shall
not, and shall not permit any other member of the Consolidated Group to, amend
any of its Organization Documents in any manner that would adversely affect any
Loan Party’s ability to pay its Obligations hereunder or materially and
adversely impairs any rights or remedies of Administrative Agent or any Lender
under the Loan Documents or applicable Laws.

9.13 Accounting Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any change in
(a) accounting policies or reporting practices, except as required by or
otherwise in accordance with GAAP, or (b) fiscal year.

9.14 Sanctions. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly, use the
proceeds of any Credit Extension or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer
or otherwise) of Sanctions.

9.15 Financial Covenants. Each of Parent and Borrower shall not:

(a) Maximum Leverage Ratio. Permit the Total Leverage Ratio, as of the last day
of any fiscal quarter of Parent to exceed sixty percent (60%).

(b) Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Adjusted EBITDA
to (ii) Fixed Charges, as of the last day of any fiscal quarter of Parent, to be
less than 1.50 to 1.0.

(c) Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) an amount equal to $220,000,000, and (ii) an amount
equal to seventy-five percent (75%) of the net equity proceeds received by the
Consolidated Group after December 31, 2014.

 

83



--------------------------------------------------------------------------------

(d) Maximum Variable Rate Indebtedness. Permit the Indebtedness of the
Consolidated Group that accrues interest at a variable rate to be greater than
thirty percent (30%) of Total Asset Value.

(e) Maximum Secured Indebtedness. Permit the Secured Indebtedness of the
Consolidated Group to be greater than forty-five percent (45%) of Total Asset
Value.

(f) Maximum Secured Recourse Debt. Permit the Secured Recourse Debt of the
Consolidated Group to be greater than twenty-five percent (25%) of Total Asset
Value.

9.16 Unencumbered Borrowing Base Property Covenants. Each of Parent and Borrower
shall not:

(a) Unencumbered Asset Value. Permit the Unencumbered Asset Value for all
Unencumbered Borrowing Base Properties to be less than $200,000,000; and

(b) Minimum Unencumbered Borrowing Base Properties. Permit there to be less than
ten (10) Unencumbered Borrowing Base Properties at any time.

9.17 ERISA Compliance. Each Loan Party shall not, and shall not permit any other
member of the Consolidated Group to, take any action that would cause its
underlying assets to constitute Plan Assets.

9.18 Environmental Matters. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, (a) cause, commit, permit,
or allow to continue any violation of any Environmental Law which could
reasonably be expected to have a Material Adverse Effect, or (b) place, install,
dispose of, or release, or cause, permit, or allow the placing, installation,
disposal, spilling, leaking, dumping, or release of, any Hazardous Material on
any Property (other than routine office, cleaning, janitorial and other
materials and supplies necessary to operate, maintain, repair, improve and lease
such Property, in each case in commercially reasonable quantities and used and
stored in compliance with all Environmental Laws) or storage tank (or similar
vessel) on any Property, in each case which could reasonably be expected to have
a Material Adverse Effect.

9.19 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions.

Article X.

Events of Default and Remedies

10.01 Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any member of the Consolidated Group fails to perform or
observe any term, covenant or agreement contained in any of Section 8.01, 8.02,
8.03, 8.05, 8.10, 8.11 or 8.14 or Article IX , or any Guarantor fails to perform
or observe any term, covenant, or agreement contained in the Guaranties; or

 

84



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of (x) the Threshold Amount or more, either individually or
in the aggregate, with respect to Recourse Debt or (y) $30,000,000 or more,
either individually or in the aggregate, with respect to Non-Recourse Debt, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any member of the Consolidated
Group is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any member of the Consolidated Group is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such member of the Consolidated Group as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any member of the Consolidated Group (other
than a Non-Recourse Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
(other than a Non-Recourse Subsidiary) becomes unable or admits in writing its
inability

 

85



--------------------------------------------------------------------------------

or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

(h) Judgments. There is entered against any member of the Consolidated Group
(other than a Non-Recourse Subsidiary) (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Consolidated Group or any member of the Consolidated Group
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of the Threshold Amount, or (ii) any Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of Loan Document; or

(k) Change of Control. There occurs any Change of Control.

(l) REIT Status. Parent ceases to be treated as a REIT in any taxable year.

(m) Stock Exchange Listing. Parent’s common Equity Interests shall cease to be
traded on the New York Stock Exchange.

10.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

 

86



--------------------------------------------------------------------------------

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and L/C Issuer all rights and
remedies available to it, the Lenders and L/C Issuer under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

10.03 Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract (that relates solely to the
Obligations) between any Loan Party and Administrative Agent, any Lender or any
Affiliate of Administrative Agent or a Lender, ratably among the Lenders, the
applicable Affiliates (with respect to clause (ii)) and L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

87



--------------------------------------------------------------------------------

Article XI.

Administrative Agent

11.01 Appointment and Authority. Each of the Lenders and L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, the Lenders and
L/C Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

11.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary thereof or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

11.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

 

88



--------------------------------------------------------------------------------

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. Administrative Agent shall
not be deemed to have knowledge of any Default, except with respect to those
Defaults specified in Section 10.01(a), unless and until notice describing such
Default is given in writing to Administrative Agent by Borrower, a Lender or L/C
Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

11.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or L/C Issuer unless Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

11.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

11.06 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to the
Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be

 

89



--------------------------------------------------------------------------------

a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by Required Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 11.06) . The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article XI and
Section 12.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 11.06 shall also constitute its resignation as L/C Issuer. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). Upon the appointment by Borrower of a
successor L/C Issuer hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring

 

90



--------------------------------------------------------------------------------

L/C Issuer, (ii) the retiring L/C Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

11.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.

11.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, L/C Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under
Sections 2.03(i) and (j), 2.08 and 12.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to the Lenders and L/C Issuer, to pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.08 and 12.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

 

91



--------------------------------------------------------------------------------

11.10 Guaranty Matters. The Lenders and L/C Issuer irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under any Subsidiary Guaranty if such
Person ceases to be required to be a Subsidiary Guarantor pursuant to the terms
of this Agreement. Upon request by Administrative Agent at any time, Required
Lenders will confirm in writing Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty executed
by such Subsidiary Guarantor pursuant to this Section 11.10.

Article XII.

Miscellaneous

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.01 (other than Section 6.01(c)
without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 6.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.02) without the written consent of such
Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(f) change (i) Section 10.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender; or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(c) in any manner that materially
and adversely affects the Lenders under a Facility without the written consent
of (A) if such Facility is the Term Facility, the Required Term Lenders and
(B) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

 

92



--------------------------------------------------------------------------------

(g) change (i) any provision of this Section 12.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 12.01(g)), without the
written consent of each Lender; or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(h) release all or substantially all of the value of the Guaranties without the
written consent of each Lender, except to the extent the release of any
Subsidiary Guarantor is permitted pursuant to Sections 11.10 (in which case such
release may be made by Administrative Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent, Parent and Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.14 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

12.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as

 

93



--------------------------------------------------------------------------------

follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to Borrower, Administrative Agent or L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 12.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent, L/C Issuer or
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER

 

94



--------------------------------------------------------------------------------

CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender, L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of Borrower, Administrative Agent and L/C
Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent and
L/C Issuer. In addition, each Lender agrees to notify Administrative Agent from
time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Letter of Credit
Applications purportedly given by or on behalf of Borrower) even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify Administrative Agent, L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

12.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, L/C
Issuer or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.02 for the benefit of all the Lenders and
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and

 

95



--------------------------------------------------------------------------------

remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 12.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) Required Lenders shall
have the rights otherwise ascribed to Administrative Agent pursuant to
Section 10.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of Required Lenders, enforce any rights and
remedies available to it and as authorized by Required Lenders.

12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or L/C Issuer (including the fees, charges and
disbursements of any counsel for Administrative Agent, any Lender or L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including Borrower or any other
Loan Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Claim or Environmental Liability related in
any way to any member of the Consolidated Group, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the

 

96



--------------------------------------------------------------------------------

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any member of the Consolidated Group, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 12.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), L/C Issuer or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

 

97



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section 12.04 and the indemnity provisions
of Section 12.02(e) shall survive the resignation of Administrative Agent, L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

12.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 12.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

98



--------------------------------------------------------------------------------

(B) in any case not described in Section 12.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations under separate
Facilities on a non-pro-rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of L/C Issuer shall be required for any assignment in respect of
the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any member of the Consolidated Group, or (B) to any Defaulting

 

99



--------------------------------------------------------------------------------

Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent in electronic form) and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

100



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, the
Lenders and L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (b) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section

(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 12.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower’s request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.12 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 

101



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
thirty (30) days’ notice to Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer. If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

12.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, the Lenders and L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Administrative Agent, any Lender, L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower. For purposes of this Section, “Information” means
all information received from Borrower or any Subsidiary relating to Borrower or
any Subsidiary or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or L/C Issuer
on a nonconfidential basis prior to disclosure by

 

102



--------------------------------------------------------------------------------

Borrower or any Subsidiary, provided that, in the case of information received
from Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, L/C Issuer or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, L/C Issuer and the Lenders, and
(y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, L/C Issuer or their respective Affiliates may have. Each Lender and
L/C Issuer agrees to notify Borrower and Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

12.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an

 

103



--------------------------------------------------------------------------------

original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to Administrative Agent or L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 6.01, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

12.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

12.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent or L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

12.13 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its exiting rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

104



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

12.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY LENDER, L/C
ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

105



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by Administrative Agent and Arrangers, and the
Lenders are arm’s-length commercial transactions between Borrower , each other
Loan Party and their respective Affiliates, on the one hand, and Administrative
Agent and Arrangers, and the Lenders, on the other hand, (B) each of Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (B) neither
Administrative Agent, any Arranger nor any Lender has any obligation to
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Loan Parties and their
respective Affiliates, and neither Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent

 

106



--------------------------------------------------------------------------------

permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Administrative Agent and Arrangers
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

12.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

12.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. Borrower shall, and shall cause all other Loan Parties to,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

12.19 Time of the Essence. Time is of the essence of the Loan Documents.

12.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally blank. Signature pages follow.]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



--------------------------------------------------------------------------------

BORROWER ARMADA HOFFLER, L.P., a Virginia limited partnership By: ARMADA HOFFLER
PROPERTIES, INC. a Maryland corporation, its general partner By:

/s/ Louis S. Haddad

Name: Louis S. Haddad Title: President and CEO PARENT: ARMADA HOFFLER
PROPERTIES, INC., a Maryland corporation By:

/s/ Louis S. Haddad

Name: Louis S. Haddad Title: President and CEO

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent and L/C
Issuer By:

/s/ Patricia H. Gardenhire

Name: Patricia H. Gardenhire Title: Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:

/s/ Patricia H. Gardenhire

Name: Patricia H. Gardenhire Title: Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:

/s/ Ghi S. Gavin

Name:

Ghi S. Gavin

Title:

Senior Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Kinnery Clinebell

Name: Kinnery Clinebell Title: Assistant Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

Applicant

   L/C No.     

Beneficiary

   Amount      Current  

Armada Hoffler, L.P.

     68074647      

Virginia Housing Development Authority

   $ 1,823,659.00       $ 502,334.00   

Armada Hoffler, L.P.

     68047077      

Zurich North America

   $ 70,000.00       $ 17,000.00   

Armada Hoffler, L.P.

     68051623      

Fidelity and Deposit Company of Maryland

   $ 1,125,000.00       $ 8,000,000.00   

 

Schedule 1.01



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Applicable Revolving
Credit Percentage     Term Commitment      Applicable Term
Loan Percentage     Total  

Bank of America, N.A.

   $ 56,250,000.00         37.500000000 %    $ 18,750,000.00        
37.500000000 %    $ 75,000,000.00   

Regions Bank

   $ 56,250,000.00         37.500000000 %    $ 18,750,000.00        
37.500000000 %    $ 75,000,000.00   

PNC Bank, National Association

   $ 37,500,000.00         25.000000000 %    $ 12,500,000.00        
25.000000000 %    $ 50,000,000.00   

Total

   $ 150,000,000.00         100.000000000 %    $ 50,000,000.00        
100.000000000 %    $ 200,000,000.00   

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.01

INITIAL UNENCUMBERED BORROWING BASE PROPERTIES

Richmond Tower, Richmond, Virginia

Armada Hoffler Tower, Virginia Beach, Virginia

One Columbus Center, Virginia Beach, Virginia

Two Columbus Center, Virginia Beach, Virginia

Bermuda Crossroads Marketplace, Chester, Virginia

Courthouse 7-Eleven, Virginia Beach, Virginia

Gainsborough Square, Chesapeake, Virginia

Parkway Marketplace, Virginia Beach, Virginia

North Point Center – Phase III, Durham, North Carolina

North Point Center – Phase IV, Durham, North Carolina

Dimmock Square, Colonial Heights, Virginia

Broad Creek Shopping Center – Phase I, Norfolk, Virginia

Broad Creek Shopping Center – Phase II, Norfolk, Virginia

Broad Creek Shopping Center – Phase III, Norfolk, Virginia

Hanbury Village Walgreens, Chesapeake, Virginia

Tyre Neck Harris Teeter, Portsmouth, Virginia

Studio 56 Retail, Virginia Beach, Virginia

Commerce Street Retail, Virginia Beach, Virginia

Dick’s at Town Center, Virginia Beach, Virginia

 

Schedule 5.01



--------------------------------------------------------------------------------

SCHEDULE 7.06

LITIGATION

None

 

Schedule 7.06



--------------------------------------------------------------------------------

SCHEDULE 7.09

ENVIRONMENTAL MATTERS

None.

 

Schedule 7.09



--------------------------------------------------------------------------------

SCHEDULE 7.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS; EQUITY INTERESTS IN BORROWER

 

Subsidiary

 

Ownership

Armada Hoffler, L.P.   Armada Hoffler Properties, Inc. – 100% AHP Holding, Inc.
  Armada Hoffler, L.P. - 100% AHP Asset Services, LLC   Armada Hoffler, L.P. –
100% AHP Construction, LLC   Armada Hoffler, L.P. – 100% AHP Development, LLC  
Armada Hoffler, L.P. – 100% AHP Acquisitions, LLC   Armada Hoffler, L.P. – 100%
AHP Tenant Services, LLC   AHP Holding, Inc. – 100% New Armada Hoffler
Properties I, LLC   Armada Hoffler, L.P. – 100% New Armada Hoffler Properties
II, LLC   Armada Hoffler, L.P. – 100% Bermuda Shopping Center, L.L.C.  

Armada Hoffler, L.P. – 51.975%

 

New Armada Hoffler Properties I, LLC – 47.025%

 

Bermuda Marketplace, Inc. – 1%

Bermuda Marketplace, Inc.   AHP Holding, Inc. – 100% BSE/AH Blacksburg
Apartments, L.L.C.  

Armada Hoffler, L.P. – 60%

 

New Armada Hoffler Properties I, LLC – 40%

Broad Creek PH. I, L.L.C.  

Armada Hoffler, L.P. – 0.9%

 

New Armada Hoffler Properties I, LLC – 99.1%

Broad Creek PH. II, L.L.C.   Armada Hoffler, L.P. – 100% Broad Creek PH. III,
L.L.C.   Armada Hoffler, L.P. – 100% Columbus Tower, L.L.C.  

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 80%

AH Columbus II, L.L.C.  

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 80%

Courthouse Marketplace Outparcels, L.L.C.   New Armada Hoffler Properties II,
LLC – 100% Courthouse Office Building, LLC   Armada Hoffler, L.P. – 100% Dimmock
Square Marketplace, LLC   Armada Hoffler, L.P. – 100% Armada/Hoffler Charleston
Associates, L.P.  

Armada Hoffler, L.P. – 4.35%

 

New Armada Hoffler Properties I, LLC – 94.64%

 

Gateway Centre, L.L.C. – 1.01%

HT Tyre Neck, L.L.C.   New Armada Hoffler Properties I, LLC – 100%

 

Schedule 7.13 – Page 1



--------------------------------------------------------------------------------

Hanbury Village II, L.L.C.

Armada Hoffler, L.P. – 0.01%

 

New Armada Hoffler Properties I, LLC – 99.99%

Hoffler and Associates EAT, LLC New Armada Hoffler Properties I, LLC – 100% A/H
Harrisonburg Regal L.L.C. Armada Hoffler, L.P. – 100% North Pointe PH. 1 Limited
Partnership

Armada Hoffler, L.P. – 35.5817%

 

New Armada Hoffler Properties I, LLC – 62.4183%

 

FBJ Investors, Inc. – 1.0%

 

A/H North Pointe, Inc. – 1.0%

North Pointe-CGL, LLC

Armada Hoffler, L.P. – 35.8974%

 

New Armada Hoffler Properties I, LLC – 64.1026%

North Point Development Associates, L.P.

Armada Hoffler, L.P. – 34.67%

 

New Armada Hoffler Properties I, LLC – 64.33%

 

North Pointe Development Associates, L.L.C – 1.0%

North Pointe Outparcels, L.L.C.

Armada Hoffler, L.P. – 35.5817%

 

New Armada Hoffler Properties I, LLC – 63.4183%

 

FBJ Investors, Inc. – 1%

North Pointe VW4, L.L.C.

Armada Hoffler, L.P. – 36.5817%

 

New Armada Hoffler Properties I, LLC – 63.4183%

Ferrell Parkway Associates, L.L.C.

Armada Hoffler, L.P. – 3.75%

 

New Armada Hoffler Properties I, LLC – 96.25%

TCA Block 4 Retail, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 80%

Armada Hoffler Tower 4, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 79%

 

Tower Manager, LLC – 1.0%

TCA Block 6, L.L.C. Armada Hoffler, L.P. – 100% Town Center Associates 6, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 80%

Town Center Associates 7, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 80%

Town Center Associates 12, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties I, LLC – 80%

AH Sandbridge, LLC New Armada Hoffler Properties II, LLC – 100% Greenbrier
Technology Center II Associates, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties II, LLC – 79%

 

TCA Block 3, Inc. – 1.0%

 

Schedule 7.13 – Page 2



--------------------------------------------------------------------------------

Armada/Hoffler Block 8 Associates, L.L.C.

Armada Hoffler, L.P. – 20%

 

New Armada Hoffler Properties II, LLC – 79%

 

TCA Block 8, Inc. – 1.0%

AH Richmond Tower I, LLC New Armada Hoffler Properties II, LLC – 100% Town
Center Associates 11, L.L.C. New Armada Hoffler Properties II, LLC – 100% AH
Durham Apartments, LLC New Armada Hoffler Properties II, LLC – 100% AH Southeast
Commerce Center, L.L.C. New Armada Hoffler Properties II, LLC – 100% AH
Greentree, LLC New Armada Hoffler Properties II, LLC – 100% FBJ Investors, Inc.
AHP Holding, Inc. – 100% Gateway Centre, L.L.C. Armada Hoffler, L.P. – 100% A/H
North Pointe, Inc. AHP Holding, Inc. – 100% North Point Development Associates,
L.L.C. Armada Hoffler, L.P. – 100% TCA Block 3, Inc. AHP Holding, Inc. – 100%
TCA Block 8, Inc. AHP Holding, Inc. – 100% Town Center Block 10 Apartments, L.P.

Armada Hoffler, L.P. – 99.0%

 

TCA10GP, LLC – 1.0%

TCA 10 GP, LLC Armada Hoffler, L.P. – 100% Armada Hoffler Manager, LLC Armada
Hoffler, L.P. – 100% Oyster Point Office Building, LLC Armada Hoffler, L.P. –
100% Tower Manager, LLC Armada Hoffler, L.P. – 100% TCA Block 11 Office, LLC New
Armada Hoffler Properties II, LLC – 100% TCA Block 11 Apartments, LLC New Armada
Hoffler Properties II, LLC – 100% Greenbrier Ocean Partners, LLC Armada Hoffler,
L.P. – 100% Greenbrier Ocean Partners II, LLC Armada Hoffler, L.P. – 100%
Lightfoot Marketplace Shopping Center, LLC

Armada Hoffler, L.P. – 59.5%

 

Rickard Burnell – 10.5%

 

Williamsburg Retail Investor, LLC – 30%

Washington Avenue Apartments, L.L.C. Armada Hoffler, L.P. – 100%

 

Schedule 7.13 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 9.01

EXISTING LIENS

None.

 

Schedule 9.01



--------------------------------------------------------------------------------

SCHEDULE 9.03

EXISTING INDEBTEDNESS

 

1. Promissory Note dated December 19, 2007 in the original principal amount of
$26,000,000.00 – BSE/AH Blacksburg Apartments, L.L.C., Borrower; Regions Bank,
Lender, as amended, modified, supplemented or assigned

 

2. Promissory Note dated September 20, 2007 in the original principal amount of
$21,700,000.00 – Hanbury Village II, L.L.C., Borrower; Wachovia Bank, National
Association, Lender, as amended, modified, supplemented or assigned

 

3. Promissory Note dated May 22, 2007 in the original principal amount of
$4,800,000.00 – A/H Harrisonburg Regal, L.L.C., Borrower; Countrywide Commercial
Real Estate Finance, Inc., Original Lender, as assigned to US BANK NATIONAL
ASSOCIATION, as amended, modified, supplemented or assigned

 

4. Promissory Note dated January 8, 2009 in the original principal amount of
$11,000,000.00 – North Pointe PH. I Limited Partnership, Borrower; The
Prudential Insurance Company of America, Lender, as amended, modified,
supplemented or assigned

 

5. Promissory Note dated August 20, 2001 in the original principal amount of
$3,500,000.00 – North Pointe-CGL, LLC, Borrower; Royal Indemnity Company,
Original Lender, as assigned to ARROWOOD INDEMNITY COMPANY, as amended,
modified, supplemented or assigned

 

6. Promissory Note dated March 27, 2009 in the original principal amount of
$796,630.00 – North Pointe VW4, L.L.C., Borrower; RBC Bank (USA), Original
Lender, as assigned to PNC BANK, as amended, modified, supplemented or assigned

 

7. Promissory Note dated November 9, 2005 in the original principal amount of
$7,420,000.00 – Oyster Point Investors, L.P., Borrower; Merrill Lynch Mortgage
Lending, Inc., Lender, as amended, modified, supplemented or assigned [Assumed
by Oyster Point Office Building, LLC]

 

8. Promissory Note dated September 7, 2006 in the original principal amount of
$25,500,000.00 - Armada/Hoffler Block 8 Associates, L.L.C. and Greenbrier
Technology Center II Associates, L.L.C., together, Borrower; Countrywide
Commercial Real Estate Finance, Inc., Original Lender, as assigned to BERKADIA
MASTER SERVICER FOR WELLS FAROG BANK, N.A., TRUSTEE FOR THE REGISTERED HOLDERS
AT ML-CFC COMMERCIAL MORTGAGE TRUST 2006-3, as amended, modified, supplemented
or assigned

 

9. HUD Loan dated June 28, 2011 in the original principal amount of $49,061,300
– Town Center Block 10 Apartments, L.P., Borrower; M&T Realty Capital
Corporation, Lender, as amended, modified, supplemented or assigned

 

10. Promissory Note dated September 7, 2006 in the original principal amount of
$7,500,000.00 – TCA Block 4 Retail, L.L.C., Borrower; Countrywide Commercial
Real Estate Finance, Inc., Original Lender, as assigned to BERKADIA COMMCERCIAL
MORTGAGE, LLC, MASTER SERVICER, as amended, modified, supplemented or assigned

 

Schedule 9.03 – Page 1



--------------------------------------------------------------------------------

11. Loan dated October 8, 2013 by and between AH Durham Apartments, LLC and
Wells Fargo Bank, N.A., Original Lender in the amount of $18,500,000.00

 

12. Loan dated December 19, 2013 by and between AH Sandbridge, LLC and BB&T,
Original Lender in the amount of $10,000.00

 

13. Loan dated February 28, 2014 by and between Greenbrier Ocean Partners, LLC
and PNC Bank, National Association in the amount of $19,500,000.00

 

14. Loan dated August 28, 2014 by and between Greenbrier Ocean Partners II, LLC
and Regions Bank in the amount of $5,403,000.00

 

15. Loan dated November 14, 2014 by and between Lightfoot Marketplace Shopping
Center, LLC and Regions Bank in the amount of $15,000,000.00

 

16. Loan dated June 7, 2012 by and between Washington Avenue Apartments, LLC and
Virginia Housing Development Authority in the amount of $20,900,000.00

 

17. Loan dated July 30, 2013 by and between TCA Block 11 Apartments, LLC, TCA
Block 11 Office, LLC, TCA Block 11 Garage, LLC and Bank of America, N.A. in the
amount of $83,045,750.00. [Garage was sold 01/23/15 and $20,000,000 of the loan
was paid off]

 

Schedule 9.03 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 12.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

LOAN PARTIES:

c/o Armada Hoffler Properties, Inc.

222 Central Park Avenue, Suite 2100

Virginia Beach, VA 23462

Attn: Louis S. Haddad & Michael P. O’Hara

Telephone Number: 757.366.6644 and 757.366.6684 (respectively)

Fax Number: 757.424.2513

Email Address: lhaddad@armadahoffler.com; mohara@armadahoffler.com

 

Loan Party

 

Taxpayer Identification Number

    Armada Hoffler, L.P.   36-4745113   Armada Hoffler Properties, Inc.  
46-1214914   AHP Holding, Inc.   46-2392923   Armada Hoffler Tower 4, L.L.C.  
42-1597095   AH Richmond Tower I, LLC   26-2117056   New Armada Hoffler
Properties I, LLC   90-0941958   New Armada Hoffler Properties II, LLC  
90-0942000   Armada Hoffler Manager, LLC   46-1838988   Tower Manager, LLC  
46-2591135   AH Columbus II, LLC   26-4032710   Columbus Tower, LLC   68-0548518
  Gateway Centre, LLC   54-1798044   North Pointe Development Associates, L.P.  
54-1816303   North Pointe Development Associates, LLC   54-1816304   Bermuda
Shopping Center, L.L.C.   20-0447012   Bermuda Marketplace, Inc.   20-0447081  
Broad Creek PH I, L.L.C.   54-2052958   Broad Creek PH II, L.L.C.   76-0720069  
Broad Creek PH III, L.L.C.   20-4294623   Hoffler and Associates EAT, LLC  
54-1281813   Town Center Associates 7, LLC   20-2737420   Ferrell Parkway
Associates, LLC   54-1868318   Courthouse Marketplace Outparcels, LLC  
20-8453866   Armada/Hoffler Charleston Associates, L.P.   54-1362597  

 

Schedule 12.02 – Page 1



--------------------------------------------------------------------------------

HT Tyre Neck, LLC 27-0747723 Town Center Associates 12, LLC 20-0584495 North
Pointe Outparcels, LLC 20-1653783 Dimmock Square Marketplace, LLC 47-1647800 TCA
Block 6, LLC 46-4053331

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

100 N. Tryon Street

Mail Code: NC1-007-11-15

Charlotte, NC 28255

Attention: Jennifer M. Drummond

Telephone: 980-387-6821

Telecopier: 980-386-6434

Electronic Mail: jennifer.m.drummond@baml.com

Ref: Armada Hoffler

Other Notices as Administrative Agent:

Bank of America, N.A.

100 N. Tryon Street

Mail Code: NC1-007-11-15

Charlotte, NC 28255

Attention: Jennifer M. Drummond

Telephone: 980-387-6821

Telecopier: 980-386-6434

Electronic Mail: jennifer.m.drummond@baml.com

L/C ISSUER:

Bank of America, N.A.

100 N. Tryon Street

Mail Code: NC1-007-11-15

Charlotte, NC 28255

Attention: Jennifer M. Drummond

Telephone: 980-387-6821

Telecopier: 980-386-6434

Electronic Mail: jennifer.m.drummond@baml.com

 

Schedule 12.02 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 20,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving Credit][Term] Loans

¨ A conversion of [Revolving Credit][Term] Loans from one Type to the other

¨ A continuation of Eurodollar Rate Loans

 

  1. On                                         (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of [Base Rate Loans] [Eurodollar Rate Loans].

 

  4. For Eurodollar Rate Loans: with an Interest Period of [1] [2] [3] [6]
months.

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(b) of the Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit A



--------------------------------------------------------------------------------

BORROWER: ARMADA HOFFLER, L.P. By: ARMADA HOFFLER PROPERTIES, INC., its general
partner By:

 

Name:

 

Title:

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                                        ] or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by Lender
to Borrower under that certain Credit Agreement, dated as of February 20, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Armada Hoffler, L.P., a Virginia limited partnership
(“Borrower”), Armada Hoffler Properties, Inc., a Maryland corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to Administrative Agent for the account of Lender in Dollars in immediately
available funds at Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guarantees of the
Guarantors. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Revolving Credit Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, amount and maturity of
its Revolving Credit Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B-1 – Page 1



--------------------------------------------------------------------------------

BORROWER: ARMADA HOFFLER, L.P. By: ARMADA HOFFLER PROPERTIES, INC., its general
partner By:

 

Name:

 

Title:

 

 

Exhibit B-1 – Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Loan
Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

Exhibit B-1 – Page 3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of February 20, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Armada Hoffler, L.P., a Virginia limited partnership
(“Borrower”), Armada Hoffler Properties, Inc., a Maryland corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of each Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guarantees of the Guarantors. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Each Term Loan made by Lender shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B-2 – Page 1



--------------------------------------------------------------------------------

BORROWER: ARMADA HOFFLER, L.P. By: ARMADA HOFFLER PROPERTIES, INC., its general
partner By:

 

Name:

 

Title:

 

 

Exhibit B-2 – Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Loan
Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

Exhibit B-2 – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

[Financial Statement]1 Date:             ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 20,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                    ] of Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of Parent, for itself and as general partner of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Parent has delivered the year-end audited financial statements required by
Sections 8.01(a) of the Agreement for the fiscal year of Parent, ended as of the
above date, together with the reports and opinions of an independent certified
public accountant required by such sections.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Parent has delivered the unaudited financial statements required by
Section 8.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

[Use following paragraph 1 for update to Unencumbered Borrowing Base]

1. This Certificate is being delivered in connection with the addition or
removal of any Unencumbered Borrowing Base Property pursuant to the terms of the
Credit Agreement.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by such financial
statements.

3. A review of the activities of the Consolidated Group during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower, Parent and each other
Loan Party performed and observed all of their respective Obligations under the
Loan Documents, and

 

1  To be deleted if Compliance Certificate is being delivered due to a change in
the Unencumbered Borrowing Base.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Borrower,
Parent and each other Loan Party performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of Parent and Borrower contained in
Article VII of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 7.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

[SIGNATURE PAGE FOLLOWS]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

PARENT: ARMADA HOFFLER PROPERTIES, INC. By:

 

Name:

 

Title:

 

BORROWER: ARMADA HOFFLER, L.P. By: ARMADA HOFFLER PROPERTIES, INC., its general
partner By:

 

Name:

 

Title:

 

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 9.02 – Investments. A. Section 9.02(g) – Investments in unimproved
land holdings i. Total Investments in unimproved land holdings as of the
Statement Date: $             ii. Total Asset Value as of the Statement Date:
$             iii. Maximum permitted Investments in unimproved land holdings
(Line I.A.ii multiplied by 5%) $             B. Section 9.02(h) – Investments in
construction in progress i. Total Investments in construction in progress as of
the Statement Date: $             ii. Total Asset Value as of the Statement
Date: $             iii. Maximum permitted Investments in construction in
progress (Line I.B.ii multiplied by 25%) $             C. Section 9.02(i) –
Investments in Unconsolidated Affiliates i. Total Investments in Unconsolidated
Affiliates as of the Statement Date: $             ii. Total Asset Value as of
the Statement Date: $             iii. Maximum permitted Investments in
Unconsolidated Affiliates (Line I.C.ii multiplied by 10%) $             D.
Section 9.02(j) – Investments consisting of mortgages, mezzanine loans and notes
receivable i. Total Investments consisting of mortgages, mezzanine loans and
notes receivable as of the Statement Date: $             ii. Total Asset Value
as of the Statement Date: $             iii. Maximum permitted Investments
consisting of mortgages, mezzanine loans and notes receivable (Line I.D.ii
multiplied by 10%) $             E. Total Investments in unimproved land
holdings, construction in Progress, Unconsolidated Affiliates and mortgages,
mezzanine loans and notes receivable i. Total Investments in unimproved land
holdings, construction in progress and Unconsolidated Affiliates and mortgages,
mezzanine loans and notes receivable

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

(Line I.A.i plus Line I.B.i plus Line I.C.i plus Line I.D.i): $             ii.
Total Asset Value as of the Statement Date: $             iii. Maximum permitted
Investments in unimproved land holdings, construction in progress and
Unconsolidated (Line I.E.ii multiplied by 30%) $             II. Section 9.15(a)
– Maximum Leverage Ratio. A. Total Indebtedness as of the Statement Date:
$             B. Total Asset Value as of the Statement Date: $             C.
Total Leverage Ratio (Line II.A divided by Line II.B):             % Maximum
permitted: 60% III. Section 9.15(b) – Minimum Fixed Charge Coverage Ratio. A.
Adjusted EBITDA for the four (4) fiscal quarters ending on the Statement Date
(the “Calculation Period”): $             B. Fixed Charges for the Calculation
Period: $             C. Fixed Charge Coverage Ratio (Line III.A divided by Line
III.B):         to 1.0 Minimum required: 1.50 to 1.0  IV. Section 9.15(c) –
Minimum Tangible Net Worth. A. Base Tangible Net Worth: $[220,000,000] B. Net
equity proceeds received by the Consolidated Group after December 31, 2014
multiplied by 75%: $             C. Minimum Tangible Net Worth (Line IV.A plus
Line IV.B): $             D. Tangible Net Worth as of the Statement Date:
$             E. [Excess][Deficiency] for covenant compliance (Line IV.D minus
Line IV.C): $             V. Section 9.15(d) – Maximum Variable Rate
Indebtedness. A. Total Asset Value as of the Statement Date: $             B.
Maximum Variable Rate Indebtedness (Line V.A multiplied by 30%) C. Indebtedness
of the Consolidated Group that accrues interest at a variable rate as of the
Statement Date: $             D. [Excess][Deficiency] for covenant compliance
(Line V.D minus V.C) $            

 

Exhibit C – Page 5



--------------------------------------------------------------------------------

VI. Section 9.15(e) – Secured Indebtedness. A. Secured Indebtedness as of the
Statement Date: $             B. Total Asset Value as of the Statement Date:
$             C. Maximum permitted Secured Indebtedness (Line VI.B multiplied by
45%) $             VII. Section 9.15(f) – Secured Recourse Indebtedness. A.
Secured Recourse Indebtedness as of the Statement Date: $             B. Total
Asset Value as of the Statement Date: $             C. Maximum permitted Secured
Recourse Indebtedness (Line VII.B multiplied by 25%) $            

 

Exhibit C – Page 6



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities6) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.      Assignor[s]:

 

 

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

6  Include all applicable subfacilities.

 

Exhibit D-1 – Page 1



--------------------------------------------------------------------------------

        2.   Assignee[s]:   

 

       

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Armada Hoffler, L.P., a Virginia limited partnership

 

4. Administrative Agent: Bank of America, N.A., as administrative agent under
the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of February 20, 2015, among
Armada Hoffler, L.P., a Virginia limited partnership, Armada Hoffler Properties,
Inc., a Maryland corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and L/C Issuer

 

6. Assigned Interest[s]:

 

Assignor[s]7

   Assignee[s]8    Facility
Assigned    Aggregate
Amount of
Commitment
for all Lenders9      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment10     CUSIP
Number          $                            $                             
                     %             $                            $
                                                  %             $
                           $                                                  
%   

 

[7. Trade Date:                                         ]11

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7  List each Assignor, as appropriate.

8  List each Assignee, as appropriate.

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-1 – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:

 

Title:

 

 

[Consented to:]13 BORROWER: ARMADA HOFFLER, L.P. By: ARMADA HOFFLER PROPERTIES,
INC., its general partner By:

 

Name:

 

Title:

 

PARENT: ARMADA HOFFLER PROPERTIES, INC. By:

 

Name:

 

Title:

 

 

12  To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

13  To be added only if the consent of Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 

Exhibit D-1 – Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 12.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.01(a) or Section 8.01(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and

 

Exhibit D-1 – Page 4



--------------------------------------------------------------------------------

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit D-1 – Page 5



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

LOGO [g877745ex10_1pg0146.jpg]  

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

            CONFIDENTIAL

 

1. Borrower or Deal Name: Armada Hoffler, L.P.

(i) E-mail this document with your commitment letter to: [                    ]

E-mail address of recipient: [                    ]

 

 

2. Legal Name of Lender of Record for Signature Page:

 

Markit Entity Identifier (MEI) #                                         

Fund Manager Name (if applicable)

 

Legal Address from Tax Document of Lender of Record:

Country

 

 

Address

 

 

City

 

State/Province

 

Country

 

 

 

3. Domestic Funding Address: 4. Eurodollar Funding Address:

Street Address

 

Street Address

 

 

 

 

 

 

Suite/ Mail Code

 

Suite/ Mail Code

 

 

 

 

 

 

City

 

State

 

City

 

State

 

 

Postal Code

 

Country

 

Postal Code

 

Country

 

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Exhibit D-2



--------------------------------------------------------------------------------

Primary Credit Contact:

 

First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak E-Mail Address

 

Secondary Credit Contact: First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

 

Exhibit D-2



--------------------------------------------------------------------------------

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak

E-Mail Address

 

 

Primary Operations Contact: Secondary Operations Contact:

First

 

MI

 

Last

 

First

 

MI

 

Last

 

Title

 

Title

 

Street Address

 

Street Address

 

         

 

Suite/ Mail Code

 

Suite/ Mail Code

 

         

 

 

City

 

State

 

City

 

State

 

 

Postal Code

 

Country

 

  Postal Code   

 

  Country   

 

 

Telephone

 

Facsimile

 

Telephone

 

Facsimile

 

 

E-Mail Address

 

E-Mail Address

 

           

IntraLinks/SyndTrak E-Mail   IntraLinks/SyndTrak E-Mail

Address

  Address  

 

 

Does Secondary Operations Contact need copy of notices?          YES          NO

 

Letter of Credit Contact:

Counsel:

Draft Documentation Contact or Legal

First

 

MI

 

Last

 

First

 

MI

 

Last

 

Title

 

Title

 

Street Address

 

Street Address

 

         

 

Suite/ Mail Code

 

Suite/ Mail Code

 

         

 

 

Exhibit D-2



--------------------------------------------------------------------------------

City

 

State

 

City

 

State

 

 

Postal Code

 

Country

 

  Postal Code   

 

  Country   

 

 

Telephone

 

Facsimile

 

Telephone

 

Facsimile

 

 

E-Mail Address

 

E-Mail Address

 

             

 

6. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name                        

ABA #  

                 

   

City  

    State                              

Account #  

               

Account Name  

                     

Attention  

                     

 

 

 

Exhibit D-2



--------------------------------------------------------------------------------

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

Bank Name                        

ABA #  

                     

City  

    State                              

Account #  

               

Account Name  

                     

Attention  

                     

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?        YES
       NO

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

 

 

-

 

  

 

  

 

  

 

 

 

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

 

W-9

 

W-8BEN-E

 

W-8ECI

 

W-8EXP

 

W-8IMY

 

Exhibit D-2



--------------------------------------------------------------------------------

Tax Contact:

First                      MI      Last                     

Title                                                      

Street Address                                                      

Suite/ Mail Code                                                  

City                                          State                     

Postal Code                              Country                     

Telephone                      Facsimile                     

E-Mail Address                                         
                                        

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

Exhibit D-2



--------------------------------------------------------------------------------

   LOGO [g877745ex10_1pg0152.jpg]

 

 

9. Bank of America’s Payment Instructions:

 

Pay to: Bank of America, N.A. ABA # 026009593 New York, NY Account #
[                                         ] Attn: Corporate Credit Services Ref:
Armada Hoffler, L.P.

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF UNENCUMBERED BORROWING BASE REPORT

 

To: Bank of America, N.A., as Administrative Agent

Date:             ,     

 

I.      Unencumbered Borrowing Base Availability

A.     Aggregate Unencumbered Asset Value of all Unencumbered Borrowing Base
Properties (See Schedule I):

$                

B.     Unencumbered Asset Value Borrowing Base Amount (Line A multiplied by
60%):

$                

C.     Mortgageability Amount (See Schedule II):

$                

D.     Lesser of Line B and Line C:

$                

E.     Other Unsecured Indebtedness of Consolidated Group:

$                

F.      Unencumbered Borrowing Base14 (Line D less Line E):

$                

G.     Aggregate Revolving Credit Commitments:

$                

H.     Total Outstandings of Term Loans:

$                

I.       Line F less Line H:

$                

J.      Maximum Availability (Lesser of Line G and Line I):

$                

K.     Total Outstandings:

$                

L.     [Unencumbered Borrowing Base Availability] [Unencumbered Borrowing Base
Deficiency] (Line D minus Line K):

$                

This report (this “Report”) is submitted pursuant to that certain Credit
Agreement, dated as of February 20, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Armada Hoffler, L.P., a Virginia limited partnership (“Borrower”), Armada
Hoffler Properties, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

 

14  The amount of the Unencumbered Borrowing Base attributable to any individual
Unencumbered Borrowing Base Property or any tenant shall not exceed thirty
percent (30%) of the total Unencumbered Borrowing Base.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

The undersigned hereby certify, as of the date first written above, that (a) the
amounts and calculations herein and in Schedule I and Schedule II accurately
reflect the Unencumbered Borrowing Base, Maximum Availability, and Total
Outstandings and (b) no Default has occurred or is continuing.

 

BORROWER: ARMADA HOFFLER, L.P. By: ARMADA HOFFLER PROPERTIES, INC., its general
partner By:

 

Name:

 

Title:

 

PARENT: ARMADA HOFFLER PROPERTIES, INC. By:

 

Name: Title:

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

SCHEDULE I

to Unencumbered Borrowing Base Report

Unencumbered Asset Value of each Unencumbered Borrowing Base Property

 

Unencumbered Borrowing Base Property

  

Unencumbered Asset Value

1.

   $                                  

2.

   $                                  

3.

   $                                  

4.

   $                                  

5.

   $                                  

6.

   $                                  

7.

   $                                  

8.

   $                                  

9.

   $                                  

10.

   $                                  

11.

   $                                  

12.

   $                                  

13.

   $                                  

14.

   $                                  

15.

   $                                  

16.

   $                                  

17.

   $                                  

18.

   $                                  

19.

   $                                  

Aggregate Unencumbered Asset Value of all Unencumbered Borrowing Base
Properties:

   $                                  

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

SCHEDULE II

to Borrowing Base Report

Mortgageability Amount

[Provide Calculation]

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 20, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                  , 20    

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 20, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                  , 20    

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 20, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, as
applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                  , 20    

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of February 20, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:             ,      20     

 

Exhibit F-4